Exhibit 10.36

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

BAY COLONY CORPORATE CENTER
1000 WINTER STREET
WALTHAM, MASSACHUSETTS

Lease Dated October 15, 2012

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 1000 Winter Street,
Waltham, Massachusetts 02451.

The parties to this Indenture of Lease hereby agree with each other as follows:

ARTICLE I

Reference Data

1.1       Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:

Landlord:

BP BAY COLONY LLC,

 

a Delaware limited liability company

Landlord’s Original Address

c/o Boston Properties Limited Partnership

 

Prudential Center

 

800 Boylston Street, Suite 1900

 

Boston, Massachusetts 02199-8103

Landlord’s Construction

Ben Myers [***]

Representative:

 

Tenant:

TESARO, Inc., a Delaware corporation

Tenant’s Original Address:

1000 Winter Street, Waltham, MA 02451

Tenant’s Email Address for

 

Information Regarding Billings and

[***]

Statements:

 

 







--------------------------------------------------------------------------------

 



 

Tenant’s Construction Representative:

[***]

Existing Premises Commencement

 

Date:

April 1, 2013.

Expansion Premises Commencement

 

Date:

As defined in Section 2.4 of this Lease.

Existing Premises Rent Commencement

 

Date:

Existing Premises Commencement Date.

Expansion Premises Rent

 

Commencement Date:

That day which is thirty (30) calendar days

 

following the Expansion Premises

 

Commencement Date.

Outside Expansion Space Completion

 

Date:

March 31, 2013.

Estimated Expansion Space

 

Commencement Date:

February 1, 2013.

Outside Expansion Premises Delivery

 

Date:

May 1, 2013.

Term:

Approximately twenty-seven (27) calendar months commencing on the earlier to
occur of (x) the Existing Premises Commencement Date and (y) the Expansion
Premises Commencement Date, and expiring on March 31, 2015, unless sooner
terminated as provided in this Lease.

The Site:

That certain parcel of land known as and numbered 1000 Winter Street, Waltham,
Middlesex County, Massachusetts.

The Building:

The Building known as and numbered 1000 Winter Street, Waltham, Massachusetts.

The Property:

The Building together with all common areas, parking areas, decks and the Site.

 





Page 2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

Office Park:

That certain office park known as Bay Colony Corporate Center, containing the
Building and the additional buildings known as and numbered 950, 1050 and 1100
Winter Street, Waltham, Massachusetts, located on the property more particularly
described in Exhibit A attached hereto.

Tenant’s Existing Premises:

A portion of the second (2nd) and third (3rd) floors of the Building in
accordance with the floor plan annexed hereto as Exhibit D-1 and incorporated
herein by reference.

Tenant’s Expansion Premises:

A portion of the first (1st) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D-2 and incorporated herein by reference.

Tenant’s Premises:

For the period from the date of this Lease until the Existing Premises

 

Commencement Date, all references in this Lease to the “Premises” shall be
deemed to mean and refer to Tenant’s Expansion Premises only, unless the context
otherwise provides or requires. From and after the Existing Premises
Commencement Date, all references in this Lease to the “Premises” shall be
deemed to mean and refer to both Tenant’s Existing Premises and Tenant’s
Expansion Premises together, unless the context otherwise provides or requires.

Number of Parking Spaces:

Three (3) spaces per 1,000 square feet of the Rentable Floor Area of the
Premises. From and after the earlier to occur of (i) the Existing Premises
Commencement Date and (ii) the Expansion Premises Commencement Date, Tenant
shall have the right to use a total of sixty-nine (69) Parking Spaces.

 





Page 3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

Annual Fixed Rent for Existing

(a) From and including the Existing

Premises:

Premises Rent Commencement Date through March 31, 2015 at the annual rate of
$[***] (being the product of (i) $[***] and (ii) the “Rentable Floor Area of the
Existing Premises” (hereinafter defined in this Section 1.1).

Annual Fixed Rent for

(a) From and including the Expansion

Expansion Premises:

Premises Commencement Date through the day immediately preceding the Expansion
Premises Rent Commencement Date, Tenant shall pay no Annual Fixed Rent.

 

(b) From and including the Expansion Premises Rent Commencement Date through
March 31, 2015 at the annual rate of $[***] (being the product of (i) $[***] and
(ii) the “Rentable Floor Area of the Expansion Premises” (hereinafter defined in
this Section 1.1).

Annual Fixed Rent:

Together, the Annual Fixed Rent for Existing Premises and Annual Fixed Rent for
Expansion Premises.

Base Operating Expenses:

Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2013, being January 1, 2013 through December 31, 2013.

Base Taxes:

Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax
year 2013, being July 1, 2013 through June 30, 2014.

Tenant Electricity:

As provided in Section 2.8.

Additional Rent:

All charges and other sums payable by

Premises:

Tenant as set forth in this Lease, in addition to Annual Fixed Rent.

Rentable Floor Area of the Existing

13,576 square feet.

Premises:

 

 





Page 4

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

Rentable Floor Area of the Expansion

10,238 square feet.

Premises:

 

Rentable Floor Area of the Premises:

Until the date on which the later of (i) the Existing Premises Commencement Date
and (ii) the Expansion Premises Commencement Date occurs, the term “Rentable
Floor Area of the Premises” shall be deemed to mean and refer to the rentable
floor area of the total premises leased by Tenant in the Building at any time;
from and after the later to occur of (i) the Existing Premises Commencement Date
and (ii) the Expansion Premises Commencement Date, the Rentable Floor Area of
the Premises shall be 23,814 square feet.

Total Rentable Floor Area of the

269,924 square feet.

Building:

 

Permitted Use:

General office purposes.

Broker(s):

Wyman Street Advisors.

Security Deposit:

$[***].

 





Page 5

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



1.2       Exhibits

There are incorporated as part of this Lease:

Exhibit A

--

Description of Office Park

Exhibit B-1

--

Work Agreement (Existing Premises)

Exhibit B-2

--

Work Agreement (Expansion Premises)

Exhibit B-3

--

Space Plan (Expansion Premises)

Exhibit C

--

Landlord’s Services

Exhibit D-1

--

Floor Plan of Existing Premises

Exhibit D-2

--

Floor Plan of Expansion Premises

Exhibit E

--

Declaration Affixing the Commencement Date of Lease

Exhibit F

--

[Intentionally Omitted.]

Exhibit G

--

[Intentionally Omitted.]

Exhibit H

--

Memorandum Re: Procedure for Allocation of Electricity Costs

Exhibit I

--

Form of Certificate of Insurance

Exhibit J

--

List of Mortgages

 





Page 6

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



1.3Table of Articles and Sections

 

 

 

ARTICLE I Reference Data


1 

 

1.1

Subjects Referred To


1 

 

1.2

Exhibits


6 

 

1.3

Table of Articles and Sections


7 

 

 

ARTICLE II Building, Premises, Term and Rent


10 

 

2.1

The Premises


10 

 

2.2

Rights to Use Common Facilities


11 

 

2.3

Landlord’s Reservations


12 

 

2.4

Habendum


12 

 

2.5

Fixed Rent Payments


12 

 

2.6

Operating Expenses


14 

 

2.7

Real Estate Taxes


19 

 

2.8

Tenant Electricity


23 

 

 

ARTICLE III Condition of Premises; Alterations


23 

 

3.1

Preparation of Premises


23 

 

 

ARTICLE IV Landlord’s Covenants; Interruptions and Delays


24 

 

4.1

Landlord Covenants


24 

 

4.2

Interruptions and Delays in Services and Repairs, Etc.


25 

 

 

ARTICLE V Tenant’s Covenants


26 

 

5.1

Payments


26 

 

5.2

Repair and Yield Up


27 

 

5.3

Use


27 

 

5.4

Obstructions; Items Visible From Exterior; Rules and Regulations


27 

 

5.5

Safety Appliances


28 

 

5.6

Assignment; Sublease


28 

 

5.7

Right of Entry


34 

 

5.8

Floor Load; Prevention of Vibration and Noise


34 

 

5.9

Personal Property Taxes


35 

 

5.10

Compliance with Laws


35 

 

5.11

Payment of Litigation Expenses


35 

 

5.12

Alterations


35 

 

5.13

Vendors


37 

 

5.14

Patriot Act


37 

 

 

ARTICLE VI Casualty and Taking


39 

 

6.1

Damage Resulting from Casualty


39 

 

6.2

Uninsured Casualty


40 

Page 7

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

6.3

Rights of Termination for Taking


41 

 

6.4

Award


42 

 

 

ARTICLE VII Default


42 

 

7.1

Tenant’s Default


42 

 

7.2

Landlord’s Default


47 

 

 

ARTICLE VIII Insurance and Indemnity


47 

 

8.1

Tenant’s Indemnity


47 

 

8.2

Tenant’s Risk


48 

 

8.3

Tenant’s Commercial General Liability Insurance


49 

 

8.4

Tenant’s Property Insurance


49 

 

8.5

Tenant’s Other Insurance


50 

 

8.6

Requirements for Tenant’s Insurance


51 

 

8.7

Additional Insureds


51 

 

8.8

Certificates of Insurance


51 

 

8.9

Subtenants and Other Occupants


52 

 

8.10

No Violation of Building Policies


52 

 

8.11

Tenant to Pay Premium Increases


52 

 

8.12

Landlord’s Insurance


53 

 

8.13

Waiver of Subrogation


53 

 

8.14

Tenant’s Work


54 

 

 

ARTICLE IX Miscellaneous Provisions


55 

 

9.1

Waiver


55 

 

9.2

Cumulative Remedies


55 

 

9.3

Quiet Enjoyment


57 

 

9.4

Notice to Mortgagee and Ground Lessor


57 

 

9.5

Assignment of Rents


57 

 

9.6

Surrender


58 

 

9.7

Brokerage


58 

 

9.8

Invalidity of Particular Provisions


58 

 

9.9

Provisions Binding, Etc.


59 

 

9.10

Recording; Confidentiality


59 

 

9.11

Notices


59 

 

9.12

When Lease Becomes Binding and Authority


60 

 

9.13

Section Headings


61 

 

9.14

Rights of Mortgagee


61 

 

9.15

Status Reports and Financial Statements


62 

 

9.16

Self-Help


62 

 

9.17

Holding Over


62 

 

9.19

Security Deposit


63 

 

9.20

Late Payment


64 

Page 8

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

9.21

Tenant’s Payments


64 

 

9.22

Waiver of Trial By Jury


65 

 

9.23

Governing Law


65 

 

9.24

Light and Air


65 

 

9.25

Name of Building


65 

Element


2 

Description


2 

 

Millwork


2 

 

Doors & Frames


2 

 

Hardware


2 

 

Acoustic Ceilings


2 

 

Equipment/


3 

 

Plumbing


3 

 

HVAC


3 





Page 9

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



ARTICLE II

Building, Premises, Term and Rent

2.1       The Premises

Tenant currently occupies the Existing Premises pursuant to the terms of
sublease dated October 8, 2011, by and between Charles River Ventures, LLC, as
sublandlord, and Tenant, as sublessee, which expires by its terms on March 31,
2013, whereupon Tenant shall occupy the Existing Premises pursuant to the terms
of this Lease.

Tenant acknowledges that Tenant’s Expansion Premises are currently leased to
Boston Biomedical Consultants, Inc. pursuant to the terms of a lease dated as of
April 30, 1998 (as amended from time to time, the “Boston Biomedical Lease”).
Notwithstanding anything contained in this Lease to the contrary, Landlord’s
obligations under this Lease are subject to and conditioned upon the termination
of the Boston Biomedical Lease and the timely vacating of the Expansion Premises
by the tenant under the Boston Biomedical Lease. Landlord agrees to use
commercially reasonable efforts to cause the tenant under the Boston Biomedical
Lease to so vacate the Expansion Premises; however, Tenant hereby agrees that
Landlord shall not be obligated to expend any sums or make any payments to or on
behalf of such tenant as an inducement to cause such tenant to vacate the
Expansion Premises, nor shall Landlord be required to commence summary process
or eviction proceedings of any kind to recover possession of the Expansion
Premises. Tenant further covenants and agrees that, if for any reason, such
tenant does not timely vacate the Expansion Premises and as a result thereof,
Landlord is unable to tender possession of the Expansion Premises to Tenant,
then (a) the validity of this Lease shall not be affected or impaired thereby,
(b) Landlord shall not be in default hereunder or be liable for damages
therefor, and (c) Tenant shall accept possession of the Expansion Premises when
Landlord tenders possession thereof to Tenant; however, if for any reason
Landlord is unable to tender possession of the Expansion Premises to Tenant on
or before the Outside Expansion Premises Delivery Date, Tenant shall have the
right to terminate the Lease by giving thirty (30) days’ prior notice of such
termination to Landlord, and upon the giving of such notice, the term of the
Lease shall cease and come to an end without further liability or obligation on
the part of either party. Tenant confirms and agrees that such right of
termination shall be Tenant’s sole and exclusive remedy at law, in equity and
under this Lease for Landlord’s failure or inability for any reason to tender
possession of the Expansion Premises to Tenant.

Subject to the foregoing, Landlord hereby demises and leases to Tenant, and
Tenant hereby hires and accepts from Landlord, Tenant’s Premises in the Building
excluding exterior faces of exterior walls, the common stairways and stairwells,
elevators and elevator wells, fan rooms, electric and telephone closets, janitor
closets, freight elevator vestibules, and pipes, ducts, conduits, wires and
appurtenant fixtures serving exclusively or in common other parts of the
Building and if Tenant’s Premises includes less than the entire rentable area of
any floor, excluding the common corridors, elevator lobbies and toilets located
on such floor. Tenant’s Premises with such exclusions is hereinafter referred to
as the “Premises.”





Page 10

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



 

2.2       Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the nonexclusive right to use in common with others, subject to
reasonable rules of general applicability to tenants of the Building from time
to time made by Landlord of which Tenant is given notice (a) the common lobbies,
corridors, stairways, elevators and loading platform of the Building, and the
pipes, ducts, conduits, wires and appurtenant meters and equipment serving the
Premises in common with others, (b) common walkways and driveways necessary for
access to the Building, and (c) if the Premises include less than the entire
rentable floor area of any floor, the common toilets, corridors and elevator
lobby of such floor. Notwithstanding anything to the contrary herein, Landlord
has no obligation to allow any particular telecommunication service provider to
have access to the Building or to the Premises except as may be required by
applicable law. If Landlord permits such access, Landlord may condition such
access upon the payment to Landlord by the service provider of fees assessed by
Landlord in its sole discretion.

2.2.1    Tenant’s Parking

In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
in common with use by other tenants from time to time of the Property, provided,
however, that Landlord shall not be obligated to furnish stalls or spaces on the
Site specifically designated for Tenant’s use. In the event that the Rentable
Floor Area of the Premises decreases or increases at any time during the Lease
Term, the Number of Parking Spaces provided to Tenant hereunder shall be reduced
or increased proportionately. Tenant covenants and agrees that it and all
persons claiming by, through and under it, shall at all times abide by all
reasonable rules and regulations promulgated by Landlord with respect to the use
of the parking areas on the Site. The parking privileges granted herein are
non-transferable. Further, Landlord assumes no responsibility whatsoever for
loss or damage due to fire, theft or otherwise to any automobile(s) parked on
the Site or to any personal property therein, however caused, and Tenant
covenants and agrees, upon request from Landlord from time to time, to notify
its officers, employees, agents and invitees of such limitation of liability.
Tenant acknowledges and agrees that a license only is hereby granted, and no
bailment is intended or shall be created.





Page 11

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



2.3       Landlord’s Reservations

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, (b) to perform, or cause to be performed, construction in
the common areas and facilities or other leased areas on the Property or in the
Office Park and (c) to reduce, increase, enclose or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
common areas and facilities and other tenancies and premises on the Property or
in the Office Park, to create additional rentable areas through use or enclosure
of common areas, and to dedicate roads within the Office Park for public use.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises.

2.4       Habendum

Tenant shall have and hold the Existing Premises for a period commencing the
Existing Premises Commencement Date, and continuing for the Term unless sooner
terminated as provided in Article VI or Article VII.

Tenant shall have and hold the Expansion Premises for a period commencing on the
earlier of the following (such earlier date being referred to in herein as the
“Expansion Premises Commencement Date”): (a) that date on which Landlord’s Work
is Substantially Completed (or deemed Substantially Completed) as defined in
Exhibit B-2 hereof, or (b) that date on which Tenant commences occupancy of any
portion of the Expansion Premises for the Permitted Uses, and continuing for the
Term unless sooner terminated as provided in Article VI or Article VII.

As soon as may be convenient after the Expansion Premises Commencement Date has
been determined, Landlord and Tenant agree to join with each other in the
execution of a written Declaration, in the form of Exhibit E, in which the
Expansion Premises Commencement Date shall be stated. If Tenant fails to execute
such Declaration, the Expansion Premises Commencement Date and Lease Term shall
be as reasonably determined by Landlord in accordance with the terms of this
Lease.

2.5       Fixed Rent Payments

Tenant agrees to pay to Landlord (a) (1) with respect to the Existing Premises,
on the Existing Premises Rent Commencement Date (defined in Section 1.1 hereof)
and thereafter monthly, in advance, on the first day of each and every calendar
month during the Term, a sum equal





Page 12

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



to (a) one twelfth (1/12th) of the Annual Fixed Rent Existing Premises, and (2)
with respect to the Expansion Premises, on the Expansion Premises Rent
Commencement Date (defined in Section 1.1 hereof) and thereafter monthly, in
advance, on the first day of each and every calendar month during the Term, a
sum equal to (a) one twelfth (1/12th) of the Annual Fixed Rent Expansion
Premises (collectively sometimes hereinafter referred to as “fixed rent”), plus
(b) an amount estimated by Landlord from time to time to cover Tenant’s monthly
payments for electricity under Section 2.8.

Notwithstanding the provisions of Section 1.1 or the foregoing and provided that
no monetary “Event of Default” (as defined in Section 7.1) occurs during the
first twelve (12) calendar months of the Term, Tenant shall not be obligated to
pay Annual Fixed Rent for Expansion Premises for the first thirty (30) calendar
days following the Expansion Premises Commencement Date (“Free Rent Period”);
and the total Annual Fixed Rent of $[***] which would otherwise have been due
and payable for the Free Rent Period shall be referred to herein as “Free
Rent”). Notwithstanding anything contained in this Lease to the contrary, it is
understood and agreed that if a monetary Event of Default occurs during the
first twelve (12) calendar months of the Term, Tenant shall automatically and
unconditionally be deemed to have forfeited and waived its right not to pay
Annual Fixed Rent during the Free Rent Period and all Free Rent shall become
immediately due and payable, as if such Free Rent concession had not been made.

Until notice of some other designation is given, fixed rent and all other
charges for which provision is herein made shall be paid by remittance to or for
the order of Landlord either:

(i)     By U.S. Mail

[***]

(ii)     By Overnight Courier

[***]

(iii)     By Wire Transfer

Bank Name:           [***]

ABA Number:        [***]

Account Name:       [***]

Account Number:    [***]

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Expansion Premises Rent Commencement
Date is a day other than the first day of a calendar month, the first payment of
Annual Fixed Rent Expansion Premises which Tenant shall make to Landlord shall
be a payment equal to a proportionate part of such monthly Annual Fixed Rent
Expansion Premises for the partial month from the Expansion Premises Rent
Commencement Date to the first day of the succeeding calendar month.





Page 13

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Commencing January 1, 2014, Additional Rent on account of Landlord’s Operating
Expenses and Taxes in accordance with the provisions of this Lease shall be
payable by Tenant on a monthly basis, as hereinafter provided; and other
provisions of this Lease calling for monthly payments shall be read as
incorporating this undertaking by Tenant.

The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.

2.6        Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site (including, without limitation, costs associated with the operation of
other portions of the Office Park, to the extent allocable to the Property)
which shall exclude costs of special services rendered to tenants (including
Tenant) for which a separate charge is made, but shall include, without
limitation, the following: premiums for insurance carried with respect to the
Building and the Site (including, without limitation, liability insurance,
insurance against loss in case of fire or casualty and insurance of monthly
installments of fixed rent and any Additional Rent which may be due under this
Lease and other leases of space in the Building for not more than 12 months in
the case of both fixed rent and Additional Rent and if there be any first
mortgage of the Property, including such insurance as may be required by the
holder of such first mortgage); compensation and all fringe benefits, worker’s
compensation insurance premiums and payroll taxes paid to, for or with respect
to all persons engaged in the operating, maintaining or cleaning of the Building
or Site; water, sewer, electric, gas, oil and telephone charges associated with
the common areas of the Building and the Site (excluding utility charges
separately chargeable to tenants); cost of building and cleaning supplies and
equipment; cost of maintenance, cleaning and repairs (other than repairs not
properly chargeable against income or reimbursed from contractors under
guarantees); cost of snow removal and care of landscaping; cost of operating,
maintaining and cleaning the cafeteria, fitness center and any shared conference
facilities serving the Building; payments under service contracts with
independent contractors; management fees at reasonable rates for self-managed
buildings consistent with the type of occupancy and the service rendered; costs
of maintaining a regional property management office in connection with the
operation, management and maintenance of the Building; all costs of applying and
reporting for the Building or any part thereof to seek or maintain certification
under the U.S. EPA’s Energy Star® rating system, the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar system or standard; and all other reasonable and necessary expenses
paid in connection with the operation, cleaning and maintenance of the Building
and the Site and properly chargeable against income. Landlord’s Operating
Expenses shall include depreciation for capital expenditures made by Landlord
during the Lease Term (i) to reduce Landlord’s Operating Expenses if Landlord
shall have reasonably determined that





Page 14

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



the annual reduction in Landlord’s Operating Expenses shall exceed depreciation
therefor or (ii) to comply with applicable laws, rules, regulations,
requirements, statutes, ordinances, by-laws and court decisions of all public
authorities which first become effective after the date of this Lease (the
capital expenditures described in subsections (i) and (ii) being hereinafter
referred to as “Permitted Capital Expenditures”), plus in the case of both (i)
and (ii) an interest factor, reasonably determined by Landlord, as being the
interest rate then charged for long term mortgages by institutional lenders on
like properties within the locality in which the Building is located, and
depreciation in the case of both (i) and (ii) shall be determined by dividing
the original cost of such capital expenditure by the number of years of useful
life of the capital item acquired and the useful life shall be reasonably
determined by Landlord in accordance with generally accepted accounting
principles and practices in effect at the time of acquisition of the capital
item; provided, however, if Landlord reasonably concludes on the basis of
engineering estimates that a particular capital expenditure will effect savings
in other Landlord’s Operating Expenses, including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.

Notwithstanding the foregoing, the following costs and expenses shall be
excluded from Operating Expenses:

(1)     Taxes and Tax Expenses;

(2)     principal or interest on indebtedness, debt amortization or ground rent
paid by Landlord in connection with any mortgages, deeds of trust or other
financing encumbrances, or ground leases of the Building or the Site;

(3)     capital improvements to the Property except those provided above (and
then only to the extent provided above);

(4)     legal, auditing, consulting and professional fees and other costs paid
or incurred in connection with financings, refinancings or sales of any interest
in Landlord or of Landlord’s interest in the Building or the Site or in
connection with any ground lease (including, without limitation, recording
costs, mortgage recording taxes, title insurance premiums and other similar
costs, but excluding those legal, auditing, consulting and professional fees and
other costs incurred in connection with the normal and routine maintenance and
operation of the Building and/or the Site);





Page 15

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(5)     legal fees, space planner’s fees, architect’s fees, leasing and
brokerage commissions, advertising and promotional expenditures and any other
marketing expense incurred in connection with the leasing of space in the
Building (including new leases, lease amendments, lease terminations and lease
renewals);

(6)     the cost of any items to the extent to which such cost is reimbursed to
Landlord by tenants of the Property (other than pursuant to this Section 2.6),
or other third parties, or is covered by a warranty to the extent of
reimbursement for such coverage;

(7)     expenditures for any leasehold improvement which is made in connection
with the preparation of any portion of the Building for occupancy by any tenant
or which is not made generally to or for the benefit of the Building or the
Site;

(8)     the cost of performing work or furnishing service to or for any tenant
other than Tenant, at Landlord’s expense, to the extent such work or service is
in excess of any work or service Landlord is obligated to provide to Tenant or
generally to other tenants in the Building at Landlord’s expense;

(9)     the cost of repairs or replacements incurred by reason of fire or other
casualty, or condemnation (other than costs not in excess of the deductible on
any insurance maintained by Landlord which provides a recovery for such repair
or replacement), to the extent Landlord actually receives proceeds of property
and casualty insurance policies or condemnation awards or would have received
such proceeds had Landlord maintained the insurance required to be maintained by
Landlord under this Lease;

(10)     the cost of acquiring sculptures, paintings or other objects of fine
art in the Building in excess of amounts typically spent for such items in Class
A office buildings of comparable quality in the competitive area of the
Building;

(11)     bad debt loss, rent loss, or reserves for bad debt or rent loss;

(12)     unfunded contributions to operating expense reserves by other tenants;

(13)     contributions to charitable or political organizations in excess of
amounts typically spent for such contributions in Class A office buildings of
comparable quality in the competitive area of the Building;

(14)     damage and repairs necessitated by the gross negligence or willful
misconduct of Landlord Parties;

(15)     fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building;

(16)     interest, fines or penalties for late payment or violations of Legal
Requirements





Page 16

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



by Landlord, if any, except to the extent incurring such expense is either (a) a
reasonable business expense under the circumstances or (b) caused by a
corresponding late payment or violation of a Legal Requirement by Tenant, in
which event Tenant shall be responsible for the full amount of such expense;

(17)     the cost of remediation and removal of “Hazardous Materials” (as that
term is defined in Section 5.3 below) in the Building or on the Site required by
“Hazardous Materials Laws” (as that term is defined in Section 5.3 below),
provided, however, that the provisions of this clause 17 shall not preclude the
inclusion of costs with respect to materials (whether existing at the Property
as of the date of this Lease or subsequently introduced to the Property) which
are not as of the date of this Lease (or as of the date of introduction) deemed
to be Hazardous Materials under applicable Hazardous Materials Laws but which
are subsequently deemed to be Hazardous Materials under applicable Hazardous
Materials Laws (it being understood and agreed that Tenant shall nonetheless be
responsible for all costs of remediation and removal of Hazardous Materials to
the extent caused by Tenant Parties;

(18)     costs of replacements, alterations or improvements necessary to make
the Building or the Site comply with Legal Requirements in effect and applicable
to the Building and/or the Site [use appropriate defined terms] prior to the
date of this Lease, except to the extent the need for such replacements,
alterations or improvements is caused by Tenant Parties (in which case Tenant
shall nonetheless be responsible for such costs), provided, however, that the
provisions of this clause 18 shall not preclude the inclusion of costs of
compliance with Legal Requirements enacted prior to the date of this Lease if
such compliance is required for the first time by reason of any amendment,
modification or reinterpretation of a Legal Requirement which is imposed after
the date of this Lease;

(19)     costs for the original construction and development of the Building and
nonrecurring costs for the repair or replacement of any structural portion of
the Building made necessary as a result of defects in the original design,
workmanship or materials;

(20)     costs and expenses incurred for the administration of the entity which
constitutes Landlord, as the same are distinguished from the costs of operation,
management, maintenance and repair of the Property, including, without
limitation, entity accounting and legal matters;

(21)     salaries and all other compensation (including fringe benefits) of
partners, officers
and executives above the grade of building manager;

(22)     the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Property unless such wages
and benefits are prorated on a reasonable basis to reflect time spent on the
operation and management of the Property vis-a-vis time spent on matters
unrelated to the operation and management of the Property;





Page 17

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(23)     except as may be otherwise expressly provided in this Lease with
respect to specific items, the cost of any services or materials provided by any
party related to Landlord, to the extent such cost exceeds, the reasonable cost
for such services or materials absent such relationship in buildings similar to
the Building in the vicinity of the Building; and

(24)     depreciation for the Building.

To the extent that Landlord owns other buildings in the Office Park, Landlord’s
Operating Expenses that relate to the common areas of the Office Park (and not
exclusively to the Building or exclusively to any other buildings within the
Office Park) shall be reasonably allocated by Landlord among all such buildings
in the Office Park.

“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to the Total Rentable Floor Area
of the Building.

“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to, Force Majeure (as defined in
Section 6.1), boycotts, strikes, security concerns, conservation surcharges,
embargoes or shortages (“Extraordinary Expenses”), and (ii) the cost of any
Permitted Capital Expenditures. However, if a particular Extraordinary Expense
continues for more than twenty-four (24) consecutive months, then during each
year after the Base Year in which it continues (and on a pro rata basis if it
continues for part, but not all, of a subsequent year), Base Operating Expenses
shall include such Extraordinary Expense. By way of example only, if there is a
conservation surcharge that constitutes an Extraordinary Expense, and if such
surcharge continues for more than twenty-four (24) consecutive months, then for
every year after the Base Year in which surcharge exists, Base Operating
Expenses shall be increased (in a pro rata basis for partial years after the
Base Year) by amount of such surcharge in the Base Year.

“Base Operating Expenses Allocable to the Premises” means the same proportion of
Base Operating Expenses for and pertaining to the Building and the Site as the
Rentable Floor Area of the Premises bears to the Total Rentable Floor Area of
the Building.

If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises then, Tenant shall pay to Landlord,





Page 18

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



as Additional Rent, the amount of such excess. Such payments shall be made at
the times and in the manner hereinafter provided in this Section 2.6.

Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises.
Said statement to be rendered to Tenant shall also show for the preceding year
or fraction thereof as the case may be the amounts of operating expenses already
paid by Tenant as Additional Rent, and the amount of operating expenses
remaining due from, or overpaid by, Tenant for the year or other period covered
by the statement. Within thirty (30) days after the date of delivery of such
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.6 with
respect to the preceding year or fraction thereof, or Landlord shall credit any
amounts due from it to Tenant pursuant to the above provisions of this Section
2.6 against (i) monthly installments of fixed rent next thereafter coming due or
(ii) any sums then due from Tenant to Landlord under this Lease (or refund such
portion of the overpayment as aforesaid if the Term has ended and Tenant has no
further obligation to Landlord).

In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in operating expenses for each calendar year
during the Term.

Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then those components of Landlord’s Operating Expenses that vary based
on occupancy for such period shall be adjusted to equal the amount such
components of Landlord’s Operating Expenses would have been for such period had
occupancy been ninety-five percent (95%) throughout such period.

2.7       Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or





Page 19

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



before the thirtieth (30th) day following receipt by Tenant of the certified
statement referred to below in this Section 2.7, then Tenant shall pay to
Landlord, as Additional Rent, the amount of such excess. Not later than ninety
(90) days after Landlord’s Tax Expenses Allocable to the Premises are determined
for the first such Tax Year or fraction thereof and for each succeeding Tax Year
or fraction thereof during the Term, Landlord shall render Tenant a statement in
reasonable detail certified by a representative of Landlord showing for the
preceding year or fraction thereof, as the case may be, real estate taxes on the
Building and the Site and abatements and refunds of any taxes and assessments.
Expenditures for legal fees and for other expenses incurred in seeking the tax
refund or abatement may be charged against the tax refund or abatement before
the adjustments are made for the Tax Year. Said statement to be rendered to
Tenant shall also show for the preceding Tax Year or fraction thereof as the
case may be the amounts of real estate taxes already paid by Tenant as
Additional Rent, and the amount of real estate taxes remaining due from, or
overpaid by, Tenant for the year or other period covered by the statement.
Within thirty (30) days after the date of delivery of the foregoing statement,
Tenant shall pay to Landlord the balance of the amounts, if any, required to be
paid pursuant to the above provisions of this Section 2.7 with respect to the
preceding Tax Year or fraction thereof, or Landlord shall within sixty (60) days
credit any amounts due from it to Tenant pursuant to the provisions of this
Section 2.7 against (i) monthly installments of fixed rent next thereafter
coming due or (ii) any sums then due from Tenant to Landlord under this Lease
(or refund such portion of the over-payment as aforesaid if the Term has ended
and Tenant has no further obligation to Landlord).

In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.

Terms used herein are defined as follows:

(i)     “Tax Year” means the twelve-month period beginning July 1 each year
during the Term or if the appropriate governmental tax fiscal period shall begin
on any date other than July 1, such other date.

(ii)     “Landlord’s Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building.





Page 20

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(iii)     “Landlord’s Tax Expenses” with respect to any Tax Year means the
aggregate real estate taxes on the Building and Site with respect to that Tax
Year, reduced by any abatement receipts with respect to that Tax Year.

(iv)     “Base Taxes” is hereinbefore defined in Section 1.1.

(v)     “Base Taxes Allocable to the Premises” means the same proportion of Base
Taxes for and pertaining to the Building and the Site as the Rentable Floor Area
of the Premises bears to the Total Rentable Floor Area of the Building.

(vi)     “Real estate taxes” means all taxes and special assessments of every
kind and nature and user fees and other like fees assessed by any governmental
authority on the Building or Site which the Landlord shall become obligated to
pay because of or in connection with the ownership, leasing and operation of the
Site, the Building and the Property (including without limitation, if
applicable, the excise prescribed by Massachusetts General Laws (Ter Ed) Chapter
121A, Section 10 and amounts in excess thereof paid to the City of Waltham
pursuant to agreement between Landlord and the City) and reasonable expenses of
and fees for any formal or informal proceedings for negotiation or abatement of
taxes (collectively, “Abatement Expenses”), which Abatement Expenses shall be
excluded from Base Taxes. The amount of special taxes or special assessments to
be included shall be limited to the amount of the installment (plus any
interest, other than penalty interest, payable thereon) of such special tax or
special assessment required to be paid during the year in respect of which such
taxes are being determined. There shall be excluded from such taxes all income,
estate, succession, inheritance, franchise, unincorporated business, recording,
arena, stadium, entertainment and transfer taxes; provided, however, that if at
any time during the Term the present system of ad valorem taxation of real
property shall be changed so that expressly in lieu of the whole or any part of
the ad valorem tax on real property there shall be assessed on Landlord a
capital levy or other tax on the gross rents received with respect to the Site
or Building or Property, federal, state, county, municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect in the jurisdiction in which the Property is located)
measured by or based, in whole or in part, upon any such gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so measured
or based, shall be deemed to be included within the term “real estate taxes” but
only to the extent that the same would be payable if the Site and Buildings were
the only property of Landlord.





Page 21

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(vii)     If during the Lease Term the Tax Year is changed by applicable law to
less than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

Subject to the provisions of this Section and provided that no Event of Default
of Tenant exists, Tenant shall have the right to examine the correctness of the
Landlord’s Operating Expense statement or any item contained therein:

1.         Any request for examination in respect of any “Operating Year” (as
defined hereinbelow) may be made by notice from Tenant to Landlord no more than
sixty (60) days after the date (the “Operating Expense Statement Date”) Landlord
provides Tenant a statement of the actual amount of the Landlord’s Operating
Expenses in respect of such Operating Year and only if Tenant shall have fully
paid such amount. Such notice shall set forth in reasonable detail the matters
questioned. Any examination must be completed and the results communicated to
Landlord no more than 365 days after the Operating Expense Statement Date.
“Operating Year” shall mean a period of twelve (12) consecutive calendar months,
commencing on the first day of January in each year, except that the first
Operating Year of the Lease Term hereof shall be the period commencing on the
Commencement Date and ending on the succeeding December 31, and the last
Operating Year of the Lease Term hereof shall be the period commencing on
January 1 of the calendar year in which the Lease Term ends, and ending with the
date on which the Lease Term ends.

2.         Tenant hereby acknowledges and agrees that Tenant’s sole right to
contest the Operating Expense statement shall be as expressly set forth in this
Section. Tenant hereby waives any and all other rights provided pursuant to
applicable laws to inspect Landlord’s books and records and/or to contest the
Operating Expense statement. If Tenant shall fail to timely exercise Tenant’s
right to inspect Landlord’s books and records as provided in this Section, or if
Tenant shall fail to timely communicate to Landlord the results of Tenant’s
examination as provided in this Section, with respect to any Operating Year
Landlord’s statement of Landlord’s Operating Expenses shall be conclusive and
binding on Tenant.

3.         So much of Landlord’s books and records pertaining to the Landlord’s
Operating Expenses for the specific matters questioned by Tenant for the
Operating Year included in Landlord’s statement shall be made available to
Tenant within a reasonable time after Landlord timely receives the notice from
Tenant to make such examination pursuant to this Section, either electronically
or during normal business hours at the offices where Landlord keeps such books
and records or at another location, as determined by Landlord.

4.         Tenant shall have the right to make such examination no more than
once in respect of any Operating Year in which Landlord has given Tenant a
statement of the Landlord’s Operating Expenses.





Page 22

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



5.         Such examination may be made only by a qualified employee of Tenant
or a qualified independent certified public accounting firm approved by
Landlord. No examination shall be conducted by an examiner who is to be
compensated, in whole or in part, on a contingent fee basis.

6.         As a condition to performing any such examination, Tenant and its
examiners shall be required to execute and deliver to Landlord an agreement, in
form acceptable to Landlord, agreeing to keep confidential any information which
it discovers about Landlord or the Building in connection with such examination.

7.         No subtenant shall have any right to conduct any such examination and
no assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.

8.         All of Tenant’s costs and expenses of any such examination shall be
paid by Tenant, except if such examination shows that the amount of the
Landlord’s Operating Expenses payable by Tenant was overstated by more than
[***] percent ([***]%), Landlord shall reimburse Tenant for the reasonable
out-of-pocket costs and expenses incurred by Tenant in such examination, up to a
maximum of $[***].

2.8       Tenant Electricity

Landlord shall allocate the costs of furnishing electricity for lights and plugs
and the distribution components of the heating, ventilating and air conditioning
system to Tenant in accordance with the procedure contained in Exhibit H, and
Tenant shall pay for such costs as provided in said Exhibit H.

ARTICLE III

Condition of Premises; Alterations

3.1       Preparation of Premises

The condition of the Existing Premises upon Landlord’s delivery along with any
work to be performed by either Landlord or Tenant shall be as set forth in the
Work Agreement attached hereto as Exhibit B-1 and made a part hereof. The
condition of the Expansion Premises upon Landlord’s delivery along with any work
to be performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-2 and made a part hereof.





Page 23

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



ARTICLE IV

Landlord’s Covenants; Interruptions and Delays

4.1       Landlord Covenants

4.1.1    Services Furnished by Landlord

To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6.

4.1.2    Additional Services Available to Tenant

To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, the cost of any such additional Building
services requested by Tenant and for the cost of any additions, alterations,
improvements or other work performed by Landlord in the Premises at the request
of Tenant within thirty (30) days after being billed therefor.

4.1.3    Roof, Exterior Wall, Floor Slab and Common Facility Repairs

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof, exterior walls, floor slabs and common areas and facilities
as may be necessary to keep them in good condition and (ii) to maintain the
Building (exclusive of Tenant’s responsibilities under this Lease) in a first
class manner comparable to the maintenance of similar properties in the Boston
West Suburban Market.

4.1.4    Door Signs

To provide and install, at Landlord’s expense, letters or numerals on exterior
doors in the Premises to identify Tenant’s official name and Building address;
all such letters and numerals shall be in the building standard graphics and no
others shall be used or permitted on the Premises.





Page 24

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



4.2       Interruptions and Delays in Services and Repairs, Etc.

Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from the
necessity of Landlord or its agents entering the Premises for any of the
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including without limitation by reason of Force Majeure (as defined in Section
6.1 hereof), Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in Article VI, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

Notwithstanding the foregoing, and solely for the purposes of this Section 4.2,
an “Abatement Event” shall be defined as an event or circumstance resulting from
or caused by any failure of Landlord to provide electrical, heating,
ventilating, air conditioning, or all elevator service to the Premises or access
to the Premises that prevents Tenant from using the Premises or any portion
thereof, but only as a result of causes which are covered by Landlord’s loss of
rentals insurance. Tenant shall give Landlord notice (“Abatement Notice”) of any
such Abatement Event, and if such Abatement Event continues beyond the
“Eligibility Period” (as that term is defined below), then the Annual Fixed Rent
and Tenant’s payments on account of Landlord’s Tax Expenses Allocable to the
Premises and Operating Expenses Allocable to the Premises shall be abated
entirely or reduced, as the case may be, in an amount equal to the “Insurance
Amount” (hereinafter defined) after expiration of the Eligibility Period for
such time that Tenant continues to be so prevented from using, and does not use,
the Premises or a portion thereof, in the proportion that the rentable area of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total Rentable Floor Area of the Premises. The term
“Eligibility Period” shall mean (i) in connection with a failure by Landlord to
provide required services or access to the Premises due to an event or
circumstance within Landlord’s reasonable control and which are as a result of
causes which are covered by Landlord’s loss of rentals insurance, a period of
seven (7) consecutive days after Landlord’s receipt of any Abatement Notice(s)
and (ii) in connection with a failure by Landlord to provide required services
or access to the Premises due to an event or circumstance not within Landlord’s
reasonable control, a period of thirty (30) consecutive days after Landlord’s
receipt of any Abatement Notice(s). The “Insurance Amount” shall be an amount
equal to the payment actually received by Landlord (but only allocable to and on
account of the Premises) for such shut down of electricity service to the
Premises from Landlord’s insurance carrier providing such loss of rents
insurance less the amount of any deductible contained in such loss of rents
insurance coverage. Notwithstanding anything herein contained to the contrary,
in no event shall any of the events referred to in this Section 4.2 give rise to
a claim in





Page 25

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Tenant’s favor that such failure constitutes actual or constructive, total or
partial, eviction from the Premises.

Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

ARTICLE V

Tenant’s Covenants

Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:

5.1       Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or rovider, Tenant shall grant Landlord
access to Tenant’s account with such utility company or provider so that
Landlord can review the utility bills relating to the Premises

5.2       Repair and Yield Up

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, reasonable wear and tear only
excepted, and all glass in windows (except glass in exterior walls unless the
damage thereto is attributable to Tenant’s negligence or misuse) and doors of
the Premises whole and in good condition with glass of the same type and quality
as that injured or broken, damage by fire or taking under the power of eminent
domain only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises all construction, work, improvements, and all
alterations and additions thereto in good order, repair and condition,
reasonable wear and tear only excepted, first removing all goods and effects of
Tenant and, to the extent specified by Landlord by notice to Tenant given at
least ten (10) days before such expiration or termination, the wiring for
Tenant’s computer, telephone and other communication systems and equipment
whether located in the Premises or in any other portion of the Building,
including all risers and all alterations and additions made by Tenant and all
partitions, and repairing any damage caused by such removal and restoring the
Premises and leaving them clean and neat. Tenant shall not permit or commit any
waste, and Tenant shall be responsible for the cost of repairs which may be made





Page 26

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



necessary by reason of damage to common areas in the Building, to the Site or to
the other buildings caused by Tenant, Tenant’s agents, contractors, employees,
sublessees, licensees, concessionaires or invitees.

5.3       Use

Continuously from the commencement of the Term to use and occupy the Premises
for the Permitted Use only, and not to injure or deface the Premises, Building,
the Additional Building, the Site or any other part of the Property nor to
permit in the Premises or on the Site any auction sale, vending machine, or
inflammable fluids or chemicals, or nuisance, or the emission from the Premises
of any objectionable noise or odor, nor to permit in the Premises anything which
would in any way result in the leakage of fluid or the growth mold, and not to
use or devote the Premises or any part thereof for any purpose other than the
Permitted Uses, nor any use thereof which is inconsistent with the maintenance
of the Building as an office building of the first class in the quality of its
maintenance, use and occupancy, or which is improper, offensive, contrary to law
or ordinance or liable to invalidate or increase the premiums for any insurance
on the Building or its contents or liable to render necessary any alteration or
addition to the Building. Further, (i) Tenant shall not, nor shall Tenant permit
its employees, invitees, agents, independent contractors, contractors, assignees
or subtenants to, keep, maintain, store or dispose of (into the sewage or waste
disposal system or otherwise) or engage in any activity which might produce or
generate any substance which is or may hereafter be classified as a hazardous
material, waste or substance (collectively “Hazardous Materials”), under
federal, state or local laws, rules and regulations, including, without
limitation, 42 U.S.C. Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42
U.S.C. Section 2601 et seq., 49 U.S.C. Section 1802 et seq. and Massachusetts
General Laws, Chapter 21E and the rules and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”), (ii) Tenant shall immediately
notify Landlord of any incident in, on or about the Premises, the Building or
the Site that would require the filing of a notice under any Hazardous Materials
Laws, (iii) Tenant shall comply and shall cause its employees, invitees, agents,
independent contractors, contractors, assignees and subtenants to comply with
each of the foregoing and (iv) Landlord shall have the right to make such
inspections (including testing) as Landlord shall elect from time to time to
determine that Tenant is complying with the foregoing.

5.4       Obstructions; Items Visible From Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other buildings or of the Site used by Tenant in
common with others; not without prior consent of Landlord (which shall be in
Landlord’s sole discretion) to permit the painting or placing of any signs,
curtains, blinds, shades, awnings, aerials or flagpoles, or the like, visible
from outside the Premises (including, without limitation, from common lobbies
within the Building); and to comply with all





Page 27

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



reasonable rules and regulations now or hereafter made by Landlord, of which
Tenant has been given notice, for the care and use of the Building and Site and
their facilities and approaches; Landlord shall not be liable to Tenant for the
failure of other occupants of the Buildings to conform to such rules and
regulations.

5.5       Safety Appliances

To keep the Premises equipped with all safety appliances required by any public
authority because of any use made by Tenant other than normal office use, and to
procure all licenses and permits so required because of such use and, if
requested by Landlord, to do any work so required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way Tenant’s Permitted Use.

5.6       Assignment; Sublease

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under Sections 5.6.1-5.6.6 shall, at Landlord’s election, be void;
shall be of no force and effect; and shall confer no rights on or in favor of
third parties. In addition, Landlord shall be entitled to seek specific
performance of or other equitable relief with respect to the provisions hereof.

5.6.1    (A)     Notwithstanding the provisions of Section 5.6 above, in the
event Tenant desires to market the Premises for a proposed assignment or
subletting of the Premises, Tenant may notify Landlord in writing of its intent
to seek a possible assignee or subtenant (such notice being hereinafter referred
to as “Tenant’s Marketing Notice”) and Landlord shall have the right at its sole
option, to be exercised within thirty (30) days after receipt of Tenant’s
Marketing Notice, to terminate this Lease as of a date specified in a notice to
Tenant, which date shall not be earlier than thirty (30) days after Landlord’s
notice to Tenant; provided, however, that upon the termination date as set forth
in Landlord’s notice, all obligations relating to the period after such
termination date (but not those relating to the period before such termination
date) shall cease and promptly upon being billed therefor by Landlord, Tenant
shall make final payment of all Annual Fixed Rent and Additional Rent due from
Tenant through the termination date. In the event that Landlord shall not
exercise its termination rights as aforesaid, or shall fail to give any or
timely notice pursuant to this Section the provisions of Section 5.6.1(B) and
Sections 5.6.2-5.6.5 shall be applicable. This Section 5.6.1(A) shall not be
applicable to an assignment or sublease pursuant to Section 5.6.4 below.





Page 28

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(B) Notwithstanding the provisions of Section 5.6 above, in the event Tenant
desires to assign this Lease or to sublet the whole (but not part) of the
Premises (no partial subletting being permitted other than as provided in
Section 5.6.4 below), Tenant shall give Landlord notice (the “Proposed Transfer
Notice”) of any proposed sublease or assignment, and said notice shall specify
the provisions of the proposed assignment or subletting, including (a) the name
and address of the proposed assignee or subtenant, (b) in the case of a proposed
assignment or subletting pursuant to Section 5.6.3 below, such information as to
the proposed assignee’s or proposed subtenant’s net worth and financial
capability and standing as may reasonably be required for Landlord to make the
determination referred to in said Section 5.6.3 (provided, however, that
Landlord shall hold such information confidential having the right to release
same to its officers, accountants, attorneys and mortgage lenders on a
confidential basis), (c) all of the terms and provisions upon which the proposed
assignment or subletting is to be made, (d) in the case of a proposed assignment
or subletting pursuant to Section 5.6.3 below, all other information necessary
to make the determination referred to in said Section 5.6.3 and (e) in the case
of a proposed assignment or subletting pursuant to Section 5.6.4 below, such
information as may be reasonably required by Landlord to determine that such
proposed assignment or subletting complies with the requirements of said Section
5.6.4. In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be
reasonably approved by Landlord, including, without limitation, all requirements
concerning access and egress; (ii) in the event the subleased premises are
separately physically demised from the remainder of the Premises, Tenant shall
pay all costs of separately physically demising the subleased premises
(collectively, “Demising Work”); (iii) at the expiration or earlier termination
of the Lease, Tenant shall, at Tenant’s sole cost and expense, remove all
Demising Work and restore the Premises to their condition immediately prior to
any such demising work; and (iv) there shall be no more than one (1) sublease in
effect in the Premises at any given time.

5.6.2    Except in the event Tenant shall have delivered Tenant’s Marketing
Notice pursuant to Section 5.6.1(A) above and Landlord shall not have exercised
the termination right set forth in such Section, Landlord shall have the right
at its sole option, to be exercised within thirty (30) days after receipt of
Tenant’s Proposed Transfer Notice (the “Acceptance Period”), to terminate this
Lease as of a date specified in a notice to Tenant, which date shall not be
earlier than thirty (30) days after Landlord’s notice to Tenant; provided,
however, that upon the termination date as set forth in Landlord’s notice, all
obligations relating to the period after such termination





Page 29

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



date (but not those relating to the period before such termination date) shall
cease and within thirty (30) days after being billed therefor by Landlord,
Tenant shall make final payment of all Annual Fixed Rent and Additional Rent due
from Tenant through the termination date, provided further, that such notice of
termination shall be null and void and of no force and effect and this Lease
shall remain in full force an effect, if within five (5) days after Landlord’s
Termination Notice, Tenant notifies Landlord that Tenant withdraws Tenant’s
request to assign the Lease or sublet the Premises. In the event that Landlord
shall not exercise its termination rights as aforesaid, or shall fail to give
any or timely notice pursuant to this Section the provisions of Sections 5.6.3,
5.6.5 and 5.6.6 shall be applicable. This Section 5.6.2 shall not be applicable
to an assignment or sublease pursuant to Section 5.6.4.

5.6.3    Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that (i) Tenant shall have elected not to deliver any
Tenant’s Marketing Notice pursuant to Section 5.6.1(A) above and Landlord shall
not have exercised the termination right set forth in Section 5.6.2 or shall
have failed to give timely notice under Section 5.6.2 or (ii) Tenant shall have
delivered a Tenant’s Marketing Notice and Landlord shall not have exercised the
termination right as set forth in Section 5.6.2, or shall have failed to give
any or timely notice under Section 5.6.2,5.6.1(A), then for a period of one
hundred eighty (180) days (i) after the receipt of Landlord’s notice stating
that Landlord does not elect the termination right, or (ii) after the expiration
of the Acceptance Period, in the event Landlord shall not give any or timely
notice under Section 5.6.2 as the case may be, Tenant shall have the right to
assign this Lease or sublet the Premises (in whole or in part) in accordance
with the Proposed Transfer Notice provided that, in each instance, Tenant first
obtains the express prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed.

Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:

(a)      the proposed assignee or subtenant is a tenant in the Building or
elsewhere within the Office Park or is in active negotiation with Landlord or an
affiliate of Landlord for premises in the Building or elsewhere within the
Office Park or is not of a character consistent with the operation of a first
class office building (by way of example Landlord shall not be deemed to be
unreasonably withholding its consent to an assignment or subleasing to any
governmental or quasi-governmental agency), or

(b)      the proposed assignee or subtenant is not of good character and
reputation, or





Page 30

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(c)       the proposed assignee or subtenant does not possess adequate financial
capability to perform the Tenant obligations as and when due or required, or

(d)       the assignee or subtenant proposes to use the Premises (or part
thereof) for a purpose other than the purpose for which the Premises may be used
as stated in Section 1.1 hereof, or

(e)       the character of the business to be conducted or the proposed use of
the Premises by the proposed subtenant or assignee shall (i) be likely to
increase Landlord’s Operating Expenses beyond that which Landlord now incurs for
use by Tenant; (ii) be likely to increase the burden on elevators or other
Building systems or equipment over the burden generated by normal and customary
office usage; or (iii) violate or be likely to violate any provisions or
restrictions contained herein relating to the use or occupancy of the Premises,
or

(f)        there shall be existing an Event of Default (defined in Section 7.1)
or there have been three (3) or more Event of Default occurrences during the
Term, or

(g)       the proposed rent and other charges to be payable by the proposed
assignee or subtenant are less than the market rent and other charges for first
class office space for properties of a similar character in the Boston West
Suburban market, or

(h)       any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

(i)        the holder of any mortgage or ground lease on property which includes
the Premises does not approve of the proposed assignment or sublease, or

(j)        due to the identity or business of a proposed assignee or subtenant,
such approval would cause Landlord to be in violation of any covenant or
restriction contained in another lease or other agreement affecting space in the
Building or elsewhere in the Property.





Page 31

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease (the whole but not
part of the Premises) or assign pursuant to Tenant’s notice, as given hereunder;
provided, however, that if such assignment or sublease shall not be executed and
delivered to Landlord within ninety (90) days after the date of Landlord’s
consent, the consent shall be deemed null and void and the provisions of Section
5.6.1 shall be applicable.

5.6.4    Notwithstanding the foregoing provisions of Sections 5.6, 5.6.2 and
5.6.3 above, but subject to the provisions of Sections 5.6.5 and 5.6.6 below,
Tenant shall have the right to assign this Lease or to sublet the Premises (in
whole or in part) to any other entity (the “Successor Entity”) (i) which
controls or is controlled by Tenant or Tenant’s parent corporation, or (ii)
which is under common control with Tenant, or (iii) which purchases all or
substantially all of the assets of Tenant, or (iv) which purchases all or
substantially all of the stock of (or other Ownership or membership interests
in) Tenant or (v) which merges or combines with Tenant, provided that the entity
to which this Lease is so assigned or which so sublets the Premises has a credit
worthiness (e.g. net assets on a pro forma basis using generally accepted
accounting principles consistently applied and using the most recent financial
statements) which is the same or better than the Tenant as of the date of this
Lease (the foregoing transferees referred to, individually or collectively, as a
“Permitted Transferee”). Except in cases of statutory merger, in which case the
surviving entity in the merger shall be liable as the Tenant under this Lease,
Tenant shall continue to remain fully liable under this Lease, on a joint and
several basis with the Permitted Transferee. If any parent, affiliate or
subsidiary of Tenant to which this Lease is assigned or the Premises sublet (in
whole or in part) shall cease to be such a parent, affiliate or subsidiary, such
cessation shall be considered an assignment or subletting requiring Landlord’s
consent.

5.6.5    In the case of any assignment or subleasing as to which Landlord may
consent (other than an assignment or subletting permitted under Section 5.6.4
above) such consent shall be upon the express and further condition, covenant
and agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate prorations in





Page 32

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



the applicable Annual Fixed Rent, Additional Rent and other charges under this
Lease shall be made based on the percentage of the Premises subleased and on the
terms of the sublease). The “Assignment/Sublease Net Revenues” shall be the
fixed rent, Additional Rent and all other charges and sums payable either
initially or over the term of the sublease or assignment plus all other profits
and increases to be derived by Tenant as a result of such subletting or
assignment, less the reasonable costs of Tenant incurred in such subleasing or
assignment (the definition of which shall be limited to brokerage commissions
and alteration allowances, in each case actually paid), as set forth in a
statement certified by an appropriate officer of Tenant and delivered to
Landlord within thirty (30) days of the full execution of the sublease or
assignment document, amortized over the term of the sublease or assignment.

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

5.6.6    (A)     It shall be a condition of the validity of any assignment or
subletting consented to under Section 5.6.3 above, or any assignment or
subletting of right under Section 5.6.4 above, that both Tenant and the assignee
or sublessee enter into a separate written instrument directly with Landlord in
a form and containing terms and provisions reasonably required by Landlord,
including, without limitation, the agreement of the assignee or sublessee to be
bound directly to Landlord for all the obligations of the Tenant under this
Lease (including any amendments or extensions thereof), including, without
limitation, the obligation (a) to pay the rent and other amounts provided for
under this Lease (but in the case of a partial subletting pursuant to Section
5.6.4, such subtenant shall agree on a pro rata basis to be so bound), (b) to
comply with the provisions of Sections 5.6 through 5.6.6 hereof and (c) to
indemnify the “Landlord Parties” (as defined in Section 8.13) as provided in
Section 8.1 hereof. Such assignment or subletting shall not relieve the Tenant
named herein of any of the obligations of the Tenant hereunder and Tenant shall
remain fully and primarily liable therefor and the liability of Tenant and such
assignee (or subtenant, as the case may be) shall be joint and several. Further,
and notwithstanding the foregoing, the provisions hereof shall not constitute a
recognition of the sublease or the subtenant thereunder, as the case may be, and
at Landlord’s option, upon the termination or expiration of the Lease (whether
such termination is based upon a cause beyond Tenant’s control, a default of
Tenant, the agreement of Tenant and Landlord or any other reason), the sublease
shall be terminated.

(B)     As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the





Page 33

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or other
expenses incurred by Landlord in connection with such request.

(C)     If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time, collect rent and other charges
from the assignee, sublessee or occupant and apply the net amount collected to
the rent and other charges herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of this covenant, or a waiver
of the provisions of Sections 5.6 through 5.6.6 hereof, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
further performance by Tenant of covenants on the part of Tenant herein
contained, the Tenant herein named to remain primarily liable under this Lease.

(D)     The consent by Landlord to an assignment or subletting under Section
5.6.3 above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting.

(E)     On or after the occurrence of an “Event of Default” (defined in Section
7.1), Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits.

(F)     Without limiting Tenant’s obligations under Section 5.12, Tenant shall
be responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

5.7       Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
and, if Landlord shall so elect, to make any alterations, additions or
improvements contemplated by this Lease or any repairs or replacements Landlord
may deem necessary in accordance with the terms and provisions of this Lease; to
remove, at Tenant’s expense, any alterations, addition, signs, curtains, blinds,
shades, awnings, aerials, flagpoles, or the like not consented to in writing;
and to show the Premises to prospective tenants during the eleven (II) months
preceding expiration of the Term and to prospective purchasers and mortgagees at
all reasonable times.

5.8       Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live





Page 34

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



load per square foot of floor area (partitions shall be considered as part of
the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.

5.9       Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.

5.10     Compliance with Laws

To comply with all applicable laws, ordinances, rules, regulations, statutes,
by-laws, court decisions, and orders and requirements of all public authorities
(“Legal Requirements”) now or hereafter in force which shall impose a duty on
Landlord or Tenant relating to or as a result of the use or occupancy of the
Premises; provided that Tenant shall not be required to make any alterations or
additions to the structure, roof, exterior and load bearing walls, foundation,
structural floor slabs and other structural elements of the Building unless the
same are required by such Legal Requirements as a result of or in connection
with Tenant’s use or occupancy of the Premises beyond normal use of space of
this kind. Tenant shall promptly pay all fines, penalties and damages that may
arise out of or be imposed because of its failure to comply with the provisions
of this Section 5.10.

5.11     Payment of Litigation Expenses

To pay, as Additional Rent, all reasonable costs, counsel and other fees
incurred by Landlord in connection with (i) the successful enforcement by
Landlord of any obligations of Tenant under this Lease, or (ii) the successful
defense of any action brought by Tenant, or (iii) or in connection with any
bankruptcy case involving Tenant or any guarantor. Landlord hereby similarly
agrees to pay all reasonable costs, counsel and other fees incurred by Tenant in
connection with (i) the successful enforcement by Tenant of any obligations of
Landlord under this Lease, or (ii) the successful defense of any action brought
by Landlord, or (iii) in connection with any bankruptcy case involving Landlord.

5.12     Alterations

Tenant shall not make alterations and additions to Tenant’s Premises except in
accordance with plans and specifications therefor first approved by Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed.
However,





Page 35

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Landlord’s determination of matters relating to aesthetic issues relating to
alterations, additions or improvements which are visible outside the Premises
(including, without limitation, from common lobbies within the Building) shall
be in Landlord’s sole discretion. Without limiting such standard Landlord shall
not be deemed unreasonable for withholding approval of any alterations or
additions (including, without limitation, any alterations or additions to be
performed by Tenant under Article III) which (a) in Landlord’s opinion might
adversely affect any structural or exterior element of the Building, any area or
element outside of the Premises, or any facility or base building mechanical
system serving any area of the Building outside of the Premises, or (b) involve
or affect the exterior design, size, height, or other exterior dimensions of the
Building or (c) will require unusual expense to readapt the Premises to normal
office use on Lease termination or expiration or increase the cost of
construction or of insurance or taxes on the Building or of the services called
for by Section 4.1 unless Tenant first gives assurance acceptable to Landlord
for payment of such increased cost and that such readaptation will be made prior
to such termination or expiration without expense to Landlord, (d) enlarge the
Rentable Floor Area of the Premises, or (e) are inconsistent, in Landlord’s
judgment, with alterations satisfying Landlord’s standards for new alterations
in the Building. Landlord’s review and approval of any such plans and
specifications and consent to perform work described therein shall not be deemed
an agreement by Landlord that such plans, specifications and work conform with
applicable Legal Requirements and requirements of insurers of the Building and
the other requirements of this Lease with respect to Tenant’s insurance
obligations (herein called “Insurance Requirements”) nor deemed a waiver of
Tenant’s obligations under this Lease with respect to applicable Legal
Requirements and Insurance Requirements nor impose any liability or obligation
upon Landlord with respect to the completeness, design sufficiency or compliance
of such plans, specifications and work with applicable Legal Requirements and
Insurance Requirements nor give right to any other parties. Further, Tenant
acknowledges that Tenant is acting for its own benefit and account, and that
Tenant shall not be acting as Landlord’s agent in performing any work in the
Premises, accordingly, no contractor, subcontractor or supplier shall have a
right to lien Landlord’s interest in the Property in connection with any such
work. Within thirty (30) days after receipt of an invoice from Landlord, Tenant
shall pay to Landlord as a fee for Landlord’s review of any work or plans
(excluding any review respecting initial improvements performed pursuant to
Article III hereof for which a fee has previously been paid but including any
review of plans or work relating to any assignment or subletting), as Additional
Rent, an amount equal to the sum of: (i) $[***] per hour for time spent by
Landlord’s in-house personnel, plus (ii) third party expenses incurred by
Landlord to review Tenant’s plans and Tenant’s work. All alterations and
additions shall be part of the Building unless and until Landlord shall specify
the same for removal pursuant to Section 5.2. All of Tenant’s alterations and
additions and installation of furnishings





Page 36

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



shall be coordinated with any work being performed by Landlord and in such
manner as to maintain harmonious labor relations and not to damage the Buildings
or Site or interfere with construction or operation of the Buildings and other
improvements to the Site and, except for installation of furnishings, shall be
performed by Landlord’s general contractor or by contractors or workers first
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Except for work by Landlord’s general contractor,
Tenant, before its work is started, shall secure all licenses and permits
necessary therefor; deliver to Landlord a statement of the names of all its
contractors and subcontractors and the estimated cost of all labor and material
to be furnished by them and security satisfactory to Landlord protecting
Landlord against liens arising out of the furnishing of such labor and material;
and cause each contractor to carry insurance in accordance with Section 8.14
herein and to deliver to Landlord certificates of all such insurance. Tenant
shall also prepare and submit to Landlord a set of as-built plans, in both print
and electronic forms, showing such work performed by Tenant to the Premises
promptly after any such alterations, improvements or installations are
substantially complete and promptly after any wiring or cabling for Tenant’s
computer, telephone and other communications systems is installed by Tenant or
Tenant’s contractor. Without limiting any of Tenant’s obligations hereunder,
Tenant shall be responsible, as Additional Rent, for the costs of any
alterations, additions or improvements in or to the Building that are required
in order to comply with Legal Requirements as a result of any work performed by
Tenant. Landlord shall have the right to provide such reasonable rules and
regulations relative to the performance of any alterations, additions,
improvements and installations by Tenant hereunder and Tenant shall abide by all
such reasonable rules and regulations and shall cause all of its contractors to
so abide including, without limitation, payment for the reasonable costs of
using Building services. Tenant agrees to pay promptly when due the entire cost
of any work done on the Premises by Tenant, its agents, employees, or
independent contractors, and not to cause or permit any liens for labor or
materials performed or furnished in connection therewith to attach to the
Premises or the Buildings or the Site and immediately to discharge any such
liens which may so attach. Tenant shall pay, as Additional Rent, 100% of any
real estate taxes on the Property which shall, at any time after commencement of
the Term, result from any alteration, addition or improvement to the Premises
made by Tenant. Tenant acknowledges and agrees that Landlord shall be the owner
of any additions, alterations and improvements in the Premises or the Building
to the extent paid for by Landlord.

5.13     Vendors

Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord.

5.14     Patriot Act

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and





Page 37

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned, controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under Section
7.1 of this Lease (without the benefit of notice or grace) and shall be covered
by the indemnity provisions of Section 8.1 below, and (y) the representations
and warranties contained in this subsection shall be continuing in nature and
shall survive the expiration or earlier termination of this Lease.

(B)     As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that: (i) Landlord is not, nor is it owned or controlled
directly or indirectly by, any Prohibited Person; (ii) Landlord is not (nor is
it owned or controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Landlord (and any person, group, or entity
which Landlord controls, directly or indirectly) has not conducted nor will
conduct business nor has engaged nor will engage in any transaction or dealing
with any Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule
or regulation, including without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of a Prohibited
Person in violation of the U.S. Patriot Act or any OFAC rule or regulation. In
connection with the foregoing, is expressly understood and agreed that the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of this Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this subsection (B) the phrase “owned or controlled directly or indirectly by
any person, group, entity or nation” and all similar such phrases shall not
include (x) any shareholder of Boston Properties, Inc., (y) any holder of a
direct or indirect interest in a publicly traded company whose shares are listed
and traded on a United States national stock





Page 38

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



exchange or (z) any limited partner, unit holder or shareholder owning an
interest of five percent (5%) or less in Boston Properties Limited Partnership
or the holder of any direct or indirect interest in Boston Properties Limited
Partnership.

ARTICLE VI

Casualty and Taking

6.1       Damage Resulting from Casualty

In case during the Lease Term the Building or the Site are damaged by fire or
casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred twenty (120) days from
the time that repair work would commence, Landlord may, at its election,
terminate this Lease by notice given to Tenant within sixty (60) days after the
date of such fire or other casualty, specifying the effective date of
termination. The effective date of termination specified by Landlord shall not
be less than thirty (30) days nor more than forty-five (45) days after the date
of notice of such termination.

In case during the last year of the Lease Term, the Premises are damaged by fire
or casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within one hundred fifty (150) days
(and/or as to special work or work which requires long lead time then if such
work cannot reasonably be expected to be repaired within such additional time as
is reasonable under the circumstances given the nature of the work) from the
time that repair work would commence, Tenant may, at its election, terminate
this Lease by notice given to Landlord within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Tenant shall be not less than thirty
(30) days or more than forty-five (45) days after the date of notice of such
termination.

Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.

If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper





Page 39

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



condition for use and occupation and a just proportion of the Annual Fixed Rent,
Tenant’s share of Operating Costs and Tenant’s share of real estate taxes
according to the nature and extent of the injury to the Premises shall be abated
until the Premises shall have been put by Landlord substantially into such
condition except for punch list items and long lead items. Notwithstanding
anything herein contained to the contrary, Landlord shall not be obligated to
expend for such repair and restoration any amount in excess of the net insurance
proceeds.

Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore any alterations, additions or improvements within
the Premises that are part of Tenant’s Property (x) which have previously been
approved by Landlord in accordance with the terms and provisions of this Lease
and (y) with respect to which Tenant has carried “all risk” insurance covering
the loss or damage in accordance with Section 8.4 below and pays the proceeds of
such insurance (or an amount equivalent thereto) to Landlord within five (5)
business days following Landlord’s written request); provided, however, that in
no event shall Landlord be required to fund any insufficiency in the insurance
proceeds (or equivalent amount) provided by Tenant with respect to such loss or
damage (or to fund any of the costs of restoration in the absence of any payment
by Tenant).

Unless such restoration is completed within one (1) year from the date of the
casualty or taking, such period to be subject, however, to extension where the
delay in completion of such work is due to Force Majeure, as defined
hereinbelow, (but in no event beyond eighteen (18) months from the date of the
casualty or taking), Tenant, as its sole and exclusive remedy, shall have the
right to terminate this Lease at any time after the expiration of such one-year
(as extended) period until the restoration is substantially completed, such
termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant’s notice, with the same force and effect as if
such date were the date originally established as the expiration date hereof
unless, within thirty (30) days after Landlord’s receipt of Tenant’s notice,
such restoration is substantially completed, in which case Tenant’s notice of
termination shall be of no force and effect and this Lease and the Lease Term
shall continue in full force and effect. When used herein, “Force Majeure” shall
mean any prevention, delay or stoppage due to governmental regulation, strikes,
lockouts, acts of God, acts of war, terrorists acts, civil commotions, unusual
scarcity of or inability to obtain labor or materials, labor difficulties,
casualty or other causes reasonably beyond Landlord’s control or attributable to
Tenant’s action or inaction.

6.2       Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord and such





Page 40

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



fire or casualty damage cannot, in the ordinary course, reasonably be expected
to be repaired within ninety (90) days from the time that repair work would
commence, Landlord may, at its election, terminate the Term of this Lease by
notice to the Tenant given within sixty (60) days after such loss. If Landlord
shall give such notice, then this Lease shall terminate as of the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof.

6.3       Rights of Termination for Taking

If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes, shall be taken by condemnation or right of
eminent domain, Landlord or Tenant shall have the right to terminate this Lease
by notice to the other of its desire to do so, provided that such notice is
given not later than thirty (30) days after Tenant has been deprived of
possession. If either party shall give such notice, then this Lease shall
terminate as of the date of such notice with the same force and effect as if
such date were the date originally established as the expiration date hereof.

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic as a result of the taking, Landlord shall
have the right to terminate this Lease by giving notice to Tenant of Landlord’s
desire to do so not later than thirty (30) days after Tenant has been deprived
of possession of the Premises (or such portion thereof as may be taken). If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.

If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed





Page 41

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Rent, Tenant’s share of operating costs and Tenant’s share of real estate taxes
shall be abated for the remainder of the Lease Term.

6.4       Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Property and the
Site and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of eminent domain or by reason of anything lawfully done in
pursuance of public or other authority. Tenant hereby grants, releases and
assigns to Landlord all Tenant’s rights to such awards, and covenants to execute
and deliver such further assignments and assurances thereof as Landlord may from
time to time request, and if Tenant shall fail to execute and deliver the same
within fifteen (15) days after notice from Landlord, Tenant hereby covenants and
agrees that Landlord shall be irrevocably designated and appointed as its
attorney-in-fact to execute and deliver in Tenant’s name and behalf all such
further assignments thereof which conform with the provisions hereof.

Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.

ARTICLE VII

Default

7.1      Tenant’s Default

(a)        If at any time subsequent to the date of this Lease any one or more
of the following events (herein sometimes called an “Event of Default”) shall
occur:

(i)        Tenant shall fail to pay the fixed rent, Additional Rent or other
charges for which provision is made herein on or before the date on which the
same become due and payable, and the same continues for five (5) days after
notice from Landlord thereof; or

(ii)       Landlord having rightfully given the notice specified in subdivision
(i) above twice in any calendar year, Tenant shall thereafter in the same
calendar year fail to pay the fixed rent, Additional Rent or other charges on or
before the date on which the same become due and payable; or





Page 42

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(iii)      Tenant shall assign its interest in this Lease or sublet any portion
of the Premises in violation of the requirements of Sections 5.6 through 5.6.5
of this Lease; or

(iv)     Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately jeopardize Landlord’s
interest (such as, but without limitation, failure to maintain general liability
insurance, or the employment of labor and contractors within the Premises which
interfere with Landlord’s work, in violation of Exhibit B-1), and such failure
continues for three (3) days after notice from Landlord to Tenant thereof; or

(v)       Tenant shall neglect or fail to perform or observe any other covenant
herein contained on Tenant’s part to be performed or observed and Tenant shall
fail to remedy the same within thirty (30) days after notice to Tenant
specifying such neglect or failure, or if such failure is of such a nature that
Tenant cannot reasonably remedy the same within such thirty (30) day period,
Tenant shall fail to commence promptly to remedy the same and to prosecute such
remedy to completion with diligence and continuity; or

(vi)     Tenant’s leasehold interest in the Premises shall be taken on execution
or by other process of law directed against Tenant; or

(vii)     Tenant shall make an assignment for the benefit of creditors or shall
file a voluntary petition in bankruptcy or shall be adjudicated bankrupt or
insolvent, or shall file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other statute,
law or regulation for the relief of debtors, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties, or shall admit in writing its
inability to pay its debts generally as they become due; or

(viii)     A petition shall be filed against Tenant in bankruptcy or under any
other law seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief under any present or future Federal,
State or other statute, law or regulation and shall remain undismissed or
unstayed for an aggregate of sixty (60) days (whether or not consecutive), or if
any debtor in possession (whether or not Tenant) trustee, receiver or liquidator
of Tenant or of all or any substantial part of its properties or of





Page 43

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



the Premises shall be appointed without the consent or acquiescence of Tenant
and such appointment shall remain unvacated or unstayed for an aggregate of
sixty (60) days (whether or not consecutive) then, and in any of said cases
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance).

Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.

(b)       If this Lease shall have been terminated as provided in this Article,
then Landlord may, without notice, re-enter the Premises, either by force,
summary proceedings, ejectment or otherwise, and remove and dispossess Tenant
and all other persons and any and all property from the same, as if this Lease
had not been made, and Tenant hereby waives the service of notice of intention
to re-enter or to institute legal proceedings to that end.

(c)       In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 (a) or shall be otherwise terminated by breach of any
obligation of Tenant, Tenant covenants and agrees forthwith to pay and be liable
for, on the days originally fixed herein for the payment thereof, amounts equal
to the several installments of rent and other charges reserved as they would,
under the terms of this Lease, become due if this Lease had not been terminated
or if Landlord had not entered or re-entered, as aforesaid, and whether the
Premises be relet or remain vacant, in whole or in part, or for a period less
than the remainder of the Term, and for the whole thereof, but in the event the
Premises be relet by Landlord, Tenant shall be entitled to a credit in the net
amount of rent and other charges received by Landlord in reletting, after
deduction of all expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such





Page 44

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



reletting might be for a rent higher than the rent provided for in this Lease);
when and if such expenses have been completely recovered, the amounts received
from reletting by Landlord as have not previously been applied shall be credited
against Tenant’s obligations as of each day when a payment would fall due under
this Lease, and only the net amount thereof shall be payable by Tenant. Further,
amounts received by Landlord from such reletting for any period shall be
credited only against obligations of Tenant allocable to such period, and shall
not be credited against obligations of Tenant hereunder accruing subsequent or
prior to such period; nor shall any credit of any kind be due for any period
after the date when the term of this Lease is scheduled to expire according to
its terms.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

(d)       (i)     Landlord may elect, as an alternative, to have Tenant pay
liquidated damages, which election may be made by notice given to Tenant at any
time after such termination and whether or not Landlord shall have collected any
damages as aforesaid, as liquidated final damages and in lieu of all other
damages beyond the date of such notice. Upon such notice, Tenant shall promptly
pay to Landlord, as liquidated damages, in addition to any damages collected or
due from Tenant for any period prior to such notice and all expenses which
Landlord may have incurred with respect to the collection of such damages, such
a sum as at the time of the giving of such notice represents the amount of the
excess, if any, of the total rent and other benefits which would have accrued to
Landlord under this Lease from the date of such notice for what would be the
then unexpired Lease Term if the Lease terms had been fully complied with by
Tenant over and above the then cash rental value (in advance) of the Premises
for the balance of the Lease Term.

(ii)     For the purposes of this Article, if Landlord elects to require Tenant
to pay





Page 45

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



damages in accordance with the immediately preceding paragraph, the total rent
shall be computed by assuming that Tenant’s share of excess taxes, Tenant’s
share of excess operating costs and Tenant’s share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.

(e)       In case of any Event of Default, re-entry, dispossession by summary
proceedings or otherwise, Landlord may (i) re-let the Premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms
which may at Landlord’s option be equal to or less than or exceed the period
which would otherwise have constituted the balance of the Term of this Lease and
may grant concessions, abatements or free rent to the extent that Landlord
considers advisable or necessary to re-let the same and (ii) may make such
alterations, repairs and decorations in the Premises as Landlord in its sole
judgment considers advisable or necessary for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as aforesaid.
Landlord shall in no event be liable in any way whatsoever for failure to re-let
the Premises, or, in the event that the Premises are re-let, for failure to
collect the rent under re-letting. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

(f)       The specified remedies to which Landlord may resort hereunder are not
intended to be exclusive of any remedies or means of redress to which Landlord
may at any time be entitled lawfully, and Landlord may invoke any remedy
(including the remedy of specific performance) allowed at law or in equity as if
specific remedies were not herein provided for. Further, nothing contained in
this Lease shall limit or prejudice the right of Landlord to prove for and
obtain in proceedings for bankruptcy or insolvency by reason of the termination
of this Lease, an amount equal to the maximum allowed by any statute or rule of
law in effect at the time when, and governing the proceedings in which, the
damages are to be proved, whether or not the amount be greater, equal to, or
less than the amount of the loss or damages referred to above.

(g)       In lieu of any other damages or indemnity and in lieu of the recovery
by Landlord of all sums payable under all the foregoing provisions of this
Section 7.1, Landlord may elect to collect from Tenant, by notice to Tenant, at
any time after this Lease is terminated under any of the provisions contained in
this Article VII or otherwise terminated by breach of any obligation of Tenant
and before full recovery under such foregoing provisions, and Tenant shall
thereupon pay, as





Page 46

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



liquidated damages, an amount equal to the sum of the Annual Fixed Rent and all
Additional Rent payable for the twelve (12) months ended next prior to such
termination plus the amount of Annual Fixed Rent and Additional Rent of any kind
accrued and unpaid at the time of such election plus any and all expenses which
the Landlord may have incurred for and with respect of the collection of any of
such rent.

7.2       Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

ARTICLE VIII

Insurance and Indemnity

8.1       Tenant’s Indemnity

(a)     Indemnity. To the fullest extent permitted by law, Tenant waives any
right to contribution against the Landlord Parties (as hereinafter defined) and
agrees to indemnify and save harmless the Landlord Parties from and against all
claims of whatever nature arising from or claimed to have arisen from (i) any
act, omission or negligence of the Tenant Parties (as hereinafter defined); (ii)
any accident, injury or damage whatsoever caused to any person, or to the
property of any person, occurring in or about the Premises from the earlier of
(A) the date on which any Tenant Party first enters the Premises for any reason
or (B) the Commencement Date, and thereafter throughout and until the end of the
Lease Term, and after the end of the Lease Term for so long after the end of the
Lease Term as Tenant or anyone acting by, through or under Tenant is in
occupancy of the Premises or any portion thereof; (iii) any accident, injury or
damage whatsoever occurring outside the Premises but within the Building, or on
common areas within the Office Park, where such accident, injury or damage
results, or is claimed to have resulted, from any act, omission or negligence on
the part of any of the Tenant Parties; or (iv) any breach of this Lease by
Tenant. Tenant shall pay such indemnified amounts as they are incurred by the
Landlord Parties. This indemnification shall not be construed to deny or reduce
any other rights or obligations of indemnity that any of the Landlord Parties
may have under this Lease or the common law.

(b)     Breach. In the event that Tenant breaches any of its indemnity
obligations





Page 47

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



hereunder or under any other contractual or common law indemnity: (i) Tenant
shall pay to the Landlord Parties all liabilities, loss, cost, or expense
(including attorney’s fees) incurred as a result of said breach; and (ii) the
Landlord Parties may deduct and offset from any amounts due to Tenant under this
Lease any amounts owed by Tenant pursuant to this Section 8.1(b).

(c)     No limitation. The indemnification obligations under this Section 8.1
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under workers’ compensation acts, disability
benefit acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

(d)     Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form acceptable to Landlord.

(e)     Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.

(f)     Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or proceeding without the prior written consent of such Landlord
Parties.

8.2       Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building, the Site and the Office Park as Tenant is given the right to use
by this Lease at Tenant’s own risk. The Landlord Parties shall not be liable to
the Tenant Parties for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to a
Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises, the Building, the Property or the Office Park, any fire, robbery,
theft, mysterious disappearance, or any other crime or casualty, the actions of
any other tenants of the Office Park or of any other person or persons, or any
leakage in any part or portion of the Premises or the Building or the Property,
or from water, rain or snow that may leak





Page 48

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



into, or flow from any part of the Premises or the Building or the Property, or
from drains, pipes or plumbing fixtures in the Building or the Property, unless
and to the extent arising solely from the negligence of Landlord. Any goods,
property or personal effects stored or placed in or about the Premises shall be
at the sole risk of the Tenant Party, and neither the Landlord Parties nor their
insurers shall in any manner be held responsible therefor, unless and to the
extent arising solely from the negligence of Landlord. The Landlord Parties
shall not be responsible or liable to a Tenant Party, or to those claiming by,
through or under a Tenant Party, for any loss or damage that may be occasioned
by or through the acts or omissions of persons occupying adjoining premises or
any part of the premises adjacent to or connecting with the Premises or any part
of the Building or otherwise. The provisions of this section shall be applicable
to the fullest extent permitted by law, and until the expiration or earlier
termination of the Lease Term, and during such further period as Tenant may use
or be in occupancy of any part of the Premises or of the Building.

8.3       Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include broad form contractual liability
coverage, specifically covering but not limited to the indemnification
obligations undertaken by Tenant in this Lease. The minimum limits of liability
of such insurance shall be $5,000,000 per occurrence. In addition, in the event
Tenant hosts a function in the Premises, Tenant agrees to obtain, and cause any
persons or parties providing services for such function to obtain, the
appropriate insurance coverages as determined by Landlord (including liquor
liability coverage, if applicable) and provide Landlord with evidence of the
same.

8.4       Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and containing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in





Page 49

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



the Premises, and other property of Tenant located at the Premises, which are
permitted to be removed by Tenant at the expiration or earlier termination of
the Lease Term except to the extent paid for by Landlord (collectively “Tenant’s
Property”). The business interruption insurance required by this Section 8.4
shall be in minimum amounts typically carried by prudent tenants engaged in
similar operations, but in no event shall be in an amount less than the Annual
Fixed Rent then in effect during any year during the Term, plus any Additional
Rent due and payable for the immediately preceding year during the Term. The
“all risk” insurance required by this section shall be in an amount at least
equal to the full replacement cost of Tenant’s Property. In addition, during
such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain, or shall cause its contractor(s) to
maintain, builder’s risk insurance for the full insurable value of such work.
Landlord and such additional persons or entities as Landlord may reasonably
request shall be named as loss payees, as their interests may appear, on the
policy or policies required by this Lease. In the event of loss or damage
covered by the “all risk” insurance required by this Lease, the responsibilities
for repairing or restoring the loss or damage shall be determined in accordance
with Article VI. To the extent that Landlord is obligated to pay for the repair
or restoration of the loss or damage covered by the policy, Landlord shall be
paid the proceeds of the “all risk” insurance covering the loss or damage. To
the extent Tenant is obligated to pay for the repair or restoration of the loss
or damage, covered by the policy, Tenant shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. If both Landlord and Tenant are
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage. If the
loss or damage is not repaired or restored (for example, if the Lease is
terminated pursuant to Article VI), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of the leasehold improvements covered by the policy.

8.5       Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (I) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant) issued on a form at least as broad as
ISO Business Auto Coverage form CA 00 01 07 97 or other form providing
equivalent coverage; (2) worker’s compensation insurance; and (3) employer’s
liability insurance. Such automobile liability insurance shall be in an amount
not less than One Million Dollars ($1,000,000) for each accident. Such worker’s
compensation insurance shall carry minimum limits as defined by the law of the
jurisdiction in which the Premises are located (as the same may be amended from
time to





Page 50

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



time). Such employer’s liability insurance shall be in an amount not less than
One Million Dollars ($1,000,000) for each accident, One Million Dollars
($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

8.6       Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall: (1) be acceptable in
form and content to Landlord; (2) be primary and noncontributory; and (3)
contain an endorsement prohibiting cancellation, failure to renew, reduction of
amount of insurance, or change in coverage without the insurer first giving
Landlord thirty (30) days’ prior written notice (by certified or registered
mail, return receipt requested, or by fax or email) of such proposed action. No
such policy shall contain any deductible or self-insured retention greater than
$25,000. Such deductibles and self-insured retentions shall be deemed to be
“insurance” for purposes of the waiver in Section 8.13 below. Landlord reserves
the right from time to time to require Tenant to obtain higher minimum amounts
of insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days notice to Tenant, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5) days
after delivery to Tenant of bills therefor.

8.7       Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.3 of this Lease,
shall name Landlord, Landlord’s managing agent, and such other persons as
Landlord may reasonably request from time to time as additional insureds with
respect to liability arising out of or related to this Lease or the operations
of Tenant (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured.

8.8       Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises





Page 51

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



for any reason or (ii) the Commencement Date, Tenant shall furnish Landlord with
certificates evidencing the insurance coverage required by this Lease, and
renewal certificates shall be furnished to Landlord at least annually
thereafter, and at least thirty (30) days prior to the expiration date of each
policy for which a certificate was furnished (acceptable forms of such
certificates as of the date hereof for liability and property insurance,
respectively, are attached as Exhibit I, however, other forms may be
acceptable). Failure by the Tenant to provide the certificates or letters
required by this Section 8.8 shall not be deemed to be a waiver of the
requirements in this Section 8.8. Upon request by Landlord, a true and complete
copy of any insurance policy required by this Lease shall be delivered to
Landlord within ten (10) days following Landlord’s request.

8.9       Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of insurance evidencing that the
insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first enters the Premises or (ii) the commencement of the
sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.

8.10     No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Property and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Property or the property of Landlord
in amounts reasonably satisfactory to Landlord.

8.11     Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Property and equipment of Landlord or any other





Page 52

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



tenant or subtenant in the Building shall be higher than they otherwise would
be, Tenant shall reimburse Landlord and/or the other tenants and subtenants in
the Building for the additional insurance premiums thereafter paid by Landlord
or by any of the other tenants and subtenants in the Building which shall have
been charged because of the aforesaid reasons, such reimbursement to be made
from time to time on Landlord’s demand.

8.12     Landlord’s Insurance

(a)     Required insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles as Landlord may determine, in
an amount equal to at least the replacement value of the Building. Landlord
shall also maintain such insurance with respect to any improvements,
alterations, and fixtures of Tenant located at the Premises to the extent paid
for by Landlord. The cost of such insurance shall be treated as a part of
Landlord’s Operating Expenses. Such insurance shall be maintained with an
insurance company selected by Landlord. Payment for losses thereunder shall be
made solely to Landlord.

(b)     Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Property, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.

(c)     Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.

(d)     No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants. Landlord will also have no
obligation to carry insurance against, nor be responsible for, any loss suffered
by Tenant, subtenants or other occupants due to interruption of Tenant’s or any
subtenant’s or occupant’s business.

8.13     Waiver of Subrogation

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all “Tenant Parties”





Page 53

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(hereinafter defined), and in the case of Tenant, against all “Landlord Parties”
(hereinafter defined), for any loss or damage incurred by the waiving/releasing
party to the extent such loss or damage is insured under any insurance policy
required by this Lease or which would have been so insured had the party carried
the insurance it was required to carry hereunder. Tenant shall obtain from its
subtenants and other occupants of the Premises a similar waiver and release of
claims against any or all of Tenant or Landlord. In addition, the parties hereto
(and in the case of Tenant, its subtenants and other occupants of the Premises)
shall procure an appropriate clause in, or endorsement on, any insurance policy
required by this Lease pursuant to which the insurance company waives
subrogation. The insurance policies required by this Lease shall contain no
provision that would invalidate or restrict the parties’ waiver and release of
the rights of recovery in this section. The parties hereto covenant that no
insurer shall hold any right of subrogation against the parties hereto by virtue
of such insurance policy.

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
mortgagee (if any), each ground lessor (if any), and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives. For the purposes of this Lease, the term
“Tenant Party” or “Tenant Parties” shall mean Tenant, any affiliate of Tenant,
any permitted subtenant or any other permitted occupant of the Premises, and
each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives.

8.14     Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this section shall name Landlord,
Landlord’s managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively
“Contractor/Subcontractor Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other
Contractor/Subcontractor Additional Insureds. Such insurance shall also waive
any right of subrogation against





Page 54

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



each Additional Insured. Tenant shall obtain and submit to Landlord, prior to
the earlier of (i) the entry onto the Premises by such contractors or
subcontractors or (ii) commencement of the work or services, certificates of
insurance evidencing compliance with the requirements of this section.

ARTICLE IX

Miscellaneous Provisions

9.1       Waiver

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any time of any of the provisions hereof
by Landlord or Tenant shall be construed as a waiver of any of the other
provisions hereof, and a waiver at any time of any of the provisions hereof
shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of
subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.

9.2       Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord may resort under the terms of this Lease are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which such
party may be lawfully entitled in case of any breach or threatened breach by
Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions.

9.3       Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Tenant, subject
to the terms and provisions of this Lease on payment of the rent and observing,
keeping and performing all of the terms and provisions of this Lease on Tenant’s
part to be observed,





Page 55

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



kept and performed, shall lawfully, peaceably and quietly have, hold, occupy and
enjoy the Premises during the Term (exclusive of any period during which Tenant
is holding over after the expiration or termination of this Lease without the
consent of Landlord), without hindrance or ejection by any persons lawfully
claiming under Landlord to have title to the Premises superior to Tenant,
subject, however, to the terms of this Lease; the foregoing covenant of quiet
enjoyment is in lieu of any other covenant, express or implied; and it is
understood and agreed that this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and Landlord’s
successors, including ground or master lessees, only with respect to breaches
occurring during Landlord’s or Landlord’s successors’ respective ownership of
Landlord’s interest hereunder, as the case may be.

Further, Tenant specifically agrees to look solely to Landlord’s then equity
interest in the Building at the time owned (including proceeds of rent,
casualty, condemnation, refinancing and sale (collectively, “Proceeds”), or in
which Landlord holds an interest as ground lessee, for recovery of any judgment
from Landlord; it being specifically agreed that neither Landlord (original or
successor), nor any beneficiary of any trust of which any person holding
Landlord’s interest is trustee, nor any member, manager, partner, director or
stockholder, nor Landlord’s managing agent, shall ever be personally liable for
any such judgment, or for the payment of any monetary obligation to Tenant
(except with respect to Proceeds). The provision contained in the foregoing
sentence is not intended to, and shall not, limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or Landlord’s
successors in interest, or any action not involving the personal liability of
Landlord (original or successor), any successor trustee to the persons named
herein as Landlord, or any beneficiary of any trust of which any person holding
Landlord’s interest is trustee, or of any manager, member, partner, director or
stockholder of Landlord or of Landlord’s managing agent to respond in monetary
damages from Landlord’s assets other than Landlord’s equity interest aforesaid
in the Building, but in no event shall Tenant have the right to terminate or
cancel this Lease or to withhold rent or to set-off any claim or damages against
rent as a result of any default by Landlord or breach by Landlord of its
covenants or any warranties or promises hereunder, except in the case of a
wrongful eviction of Tenant from the demised premises (constructive or actual)
by Landlord continuing after notice to Landlord thereof and a reasonable
opportunity for Landlord to cure the same. In no event shall Landlord ever be
liable to Tenant for any indirect or consequential damages or loss of profits or
the like. In the event that Landlord shall be determined to have acted
unreasonably in withholding any consent or approval under this Lease, the sole
recourse and remedy of Tenant in respect thereof shall be to specifically
enforce Landlord’s obligation to grant such consent or approval, and in no event
shall the Landlord be responsible for any damages of whatever nature in respect
of its failure to give such consent or approval nor shall the same otherwise
affect the obligations of Tenant under this Lease or act as any termination of
this Lease.





Page 56

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



9.4       Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor, and the curing of any of Landlord’s defaults by
such holder or ground lessor within a reasonable time thereafter (including a
reasonable time to obtain possession of the premises if the mortgagee or ground
lessor elects to do so) shall be treated as performance by Landlord. For the
purposes of this Section 9.4 or Section 9.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

If any mortgage is listed on Exhibit J then the same shall constitute notice
from the holder of such mortgage for the purposes of this Section 9.4. Further
no Annual Fixed Rent or Additional Rent may be paid by Tenant more than thirty
(30) days in advance except with the prior written consent of all holder(s) of
such mortgages and ground leases, and any such payment without such consent
shall not be binding on such holder(s).

9.5       Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

(a)       That the execution thereof by Landlord, and the acceptance thereof by
the holder of such mortgage or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

(b)       That, except as aforesaid, such holder or ground lessor shall be
treated as having assumed Landlord’s obligations hereunder only upon foreclosure
of such holder’s mortgage and the taking of possession of the Premises, or, in
the case of a ground lessor, the assumption of Landlord’s position hereunder by
such ground lessor.

In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3





Page 57

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.

9.6       Surrender

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease. The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.

9.7       Brokerage

(A)     Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Lease other than the broker, person
or firm, if any, designated in Section 1.1 hereof; and in the event any claim is
made against the Landlord relative to dealings by Tenant with brokers other than
the Brokers, if any, designated in Section 1.1 hereof, Tenant shall defend the
claim against Landlord with counsel of Tenant’s selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

(B)     Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the broker,
person or firm, if any, designated in Section 1.1 hereof; and in the event any
claim is made against the Tenant relative to dealings by Landlord with brokers
other than the Brokers, if any, designated in Section 1.1 hereof, Landlord shall
defend the claim against Tenant with counsel of Landlord’s selection and save
harmless and indemnify Tenant on account of loss, cost or damage which may arise
by reason of such claim. Landlord agrees that it shall be solely responsible for
the payment of brokerage commissions to the Broker for the Term of this Lease,
if any, designated in Section 1.1 hereof.

9.8       Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to





Page 58

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and be enforced to the fullest extent permitted by
law.

9.9       Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to subletting or assignment by Tenant.

9.10     Recording; Confidentiality

Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed.

9.11     Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing and shall be sent by
overnight commercial courier or by registered or certified mail postage or
delivery charges prepaid, as the case may be:

If intended for Landlord, addressed to Landlord at the address set forth in
Article 1





Page 59

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



of this Lease (or to such other address or addresses as may from time to time
hereafter be designated by Landlord by like notice) with a copy to Landlord,
Attention: Regional General Counsel.

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective.

Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.

9.12     When Lease Becomes Binding and Authority

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof. Landlord and Tenant hereby
represents and warrants to the other that all necessary action has been taken to
enter this Lease and that the person signing this Lease on behalf of Landlord
and Tenant has been duly authorized to do so.





Page 60

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



9.13     Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

9.14     Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage agrees to recognize the rights of Tenant under this
Lease (including the right to use and occupy the Premises) upon the payment of
rent and other charges payable by Tenant under this Lease and the performance by
Tenant of Tenant’s obligations hereunder. In confirmation of such subordination
and recognition, Tenant shall execute and deliver promptly such instruments of
subordination and recognition as such mortgagee may reasonably request subject
to receipt of such instruments of recognition from such mortgagee as Tenant may
reasonably request (Tenant hereby agreeing to pay any legal or other fees
charged by the mortgagee in connection with providing any instrument requested
by Tenant). Tenant hereby appoints such mortgagee (from time to time) as
Tenant’s attorney-in-fact to execute such subordination upon default of Tenant
in complying with such mortgagee’s (from time to time) request. In the event
that any mortgagee or its respective successor in title shall succeed to the
interest of Landlord, then, this Lease shall nevertheless continue in full force
and effect and Tenant shall and does hereby agree to attorn to such mortgagee or
successor and to recognize such mortgagee or successor as its landlord. If any
holder of a mortgage which includes the Premises, executed and recorded prior to
the date of this Lease, shall so elect, this Lease and the rights of Tenant
hereunder, shall be superior in right to the rights of such holder, with the
same force and effect as if this Lease had been executed, delivered and
recorded, or a statutory notice hereof recorded, prior to the execution,
delivery and recording of any such mortgage. The election of any such holder
shall become effective upon either notice from such holder to Tenant in the same
fashion as notices from Landlord to Tenant are to be given hereunder or by the
recording in the appropriate registry or recorder’s office of an instrument in
which such holder subordinates its rights under such mortgage to this Lease.

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created.





Page 61

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



9.15     Status Reports and Financial Statements

Recognizing that Landlord may find it necessary to establish to third parties,
such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder,
Tenant, on the request of Landlord made from time to time, will promptly furnish
to Landlord, or any existing or potential holder of any mortgage encumbering the
Premises, the Building, the Site and/or the Property or any potential purchaser
of the Premises, the Building, the Site and/or the Property, (each an
“Interested Party”), a statement of the status of any matter pertaining to this
Lease, including, without limitation, acknowledgments that (or the extent to
which) each party is in compliance with its obligations under the terms of this
Lease. In addition, Tenant shall deliver to Landlord, or any Interested Party
designated by Landlord, financial statements of Tenant and any guarantor of
Tenant’s obligations under this Lease, as reasonably requested by Landlord,
including, but not limited to financial statements for the past three (3) years.
Any such status statement or financial statement delivered by Tenant pursuant to
this Section 9.15 may be relied upon by any Interested Party. Landlord shall
keep any non-public information provided by Tenant pursuant to this Section 9.15
confidential, and shall not disclose the same other than (i) to Landlord’s
officers, employees and consultants (or to any of the Interested Parties) or
(ii) to the extent required by applicable law or by any administrative,
governmental or judicial proceeding.

9.16     Self-Help

If Tenant shall at any time default in the performance of any obligation under
this Lease, Landlord shall have the right, but shall not be obligated, to enter
upon the Premises and to perform such obligation notwithstanding the fact that
no specific provision for such substituted performance by Landlord is made in
this Lease with respect to such default. In performing such obligation, Landlord
may make any payment of money or perform any other act. All sums so paid by
Landlord (together with interest at the rate of two and one-half percentage
points over the then prevailing prime rate in Boston as set by Bank of America,
N.A., or its successor (but in no event greater than the maximum rate permitted
by applicable law) and all costs and expenses in connection with the performance
of any such act by Landlord, shall be deemed to be Additional Rent under this
Lease and shall be payable to Landlord immediately on demand. Landlord may
exercise the foregoing rights without waiving any other of its rights or
releasing Tenant from any of its obligations under this Lease.

9.17     Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that Tenant shall pay as
a use and occupancy charge an amount equal to the greater of (x) for the first
ninety (90) days of any such holdover, 150% of the Annual Fixed Rent and
Additional Rent calculated (on a daily basis) at the highest rate payable





Page 62

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



under the terms of this Lease; and thereafter, 200% of the Annual Fixed Rent and
Additional Rent calculated (on a daily basis) at the highest rate payable under
the terms of this Lease, or (y) the fair market rental value of the Premises, in
each case for the period measured from the day on which Tenant’s hold-over
commences and terminating on the day on which Tenant vacates the Premises. In
addition, Tenant shall save Landlord, its agents and employees harmless and will
exonerate, defend and indemnify Landlord, its agents and employees from and
against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the term
of this Lease. Nothing in the foregoing nor any other term or provision of this
Lease shall be deemed to permit Tenant to retain possession of the Premises or
hold over in the Premises after the expiration or earlier termination of the
Lease Term. All property which remains in the Building or the Premises after the
expiration or termination of this Lease shall be conclusively deemed to be
abandoned and may either be retained by Landlord as its property or sold or
otherwise disposed of in such manner as Landlord may see fit. If any part
thereof shall be sold, then Landlord may receive the proceeds of such sale and
apply the same, at its option against the expenses of the sale, the cost of
moving and storage, any arrears of rent or other charges payable hereunder by
Tenant to Landlord and any damages to which Landlord may be entitled under this
Lease and at law and in equity.

9.18     [Intentionally Omitted.]

9.19     Security Deposit

Tenant agrees that the Security Deposit shall be paid upon execution and
delivery of this Lease, and that Landlord shall hold the same, throughout the
term of this Lease (including any extension thereof), as security for the
performance by Tenant of all obligations on the part of Tenant to be kept and
performed. Landlord shall have the right from time to time without prejudice to
any other remedy Landlord may have on account thereof, after the occurrence of
an Event of Default to apply such deposit, or any part thereof, to Landlord’s
damages arising from such Event of Default. If Landlord so applies all or any
portion of such deposit, Tenant shall within seven (7) days after notice from
Landlord deliver cash to Landlord in an amount sufficient to restore such
deposit to the full amount stated in Section 1.1. Tenant not then being in
default and having performed all of its obligations under this Lease, including
the payment of all Annual Fixed Rent, Landlord shall return the deposit, or so
much thereof as shall not have theretofore been applied in accordance with the
terms of this Section 9.19, to Tenant on the expiration or earlier termination
of the term of this Lease and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time. While Landlord
holds such deposit, Landlord shall have no obligation to pay interest on the
same and shall have the right to commingle the same with Landlord’s other funds.
If Landlord conveys Landlord’s interest under this Lease, the deposit, or any
part thereof not previously applied, may be turned over by Landlord to
Landlord’s grantee, and, if so turned over, Tenant agrees to look solely to such
grantee for proper application of the deposit in accordance with the terms of
this Section 9.19, and the return thereof in accordance herewith.





Page 63

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.

9.20     Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.

9.21     Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within ten (10) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense, subject to any reimbursement
to which Tenant may be entitled pursuant to the provisions of subparagraph 8 of
Section 2.7. If Tenant has not objected to any statement of Additional Rent
which is rendered by Landlord to Tenant within three hundred sixty-five (365)
days after Landlord has rendered the same to Tenant, then the same shall be
deemed to be a final account between Landlord and Tenant not subject to any
further dispute. In the event that Tenant shall seek Landlord’s consent or
approval under this Lease, then Tenant shall reimburse Landlord, upon demand, as
Additional Rent, for all reasonable costs and expenses, including legal and
architectural costs and expenses, incurred by Landlord in processing such
request, whether or not such consent or approval shall be given. Notwithstanding
anything in this Lease to the contrary, if Landlord or any affiliate of Landlord
has elected to qualify as a





Page 64

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



real estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by a taxable REIT subsidiary that is affiliated with either
Landlord or Landlord’s property manager, an independent contractor of Landlord
or Landlord’s property manager (the “Service Provider”). If Tenant is subject to
a charge under this Lease for any such service, then, at Landlord’s direction,
Tenant will pay such charge either to Landlord for further payment to the
Service Provider or directly to the Service Provider, and, in either case, (i)
Landlord will credit such payment against Additional Rent due from Tenant under
this Lease for such service, and (ii) such payment to the Service Provider will
not relieve Landlord from any obligation under the Lease concerning the
provisions of such service.

9.22     Waiver of Trial By Jury

The parties hereto waive any right to trial by jury in any action, proceeding or
counterclaim brought by either Landlord or Tenant on any matters whatsoever
arising out of or any way connected with this Lease, the relationship of the
Landlord and the Tenant, the Tenant’s use or occupancy of the Premises and/or
any claim of injury or damage, including but not limited to, any summary process
eviction action.

9.23     Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.

9.24     Light and Air

Tenant agrees that no diminution of light, air or view by any structure (inside
or outside the Building) which may hereafter be erected or modified (whether or
not by Landlord) shall entitle Tenant to any reduction of rent hereunder, result
in any liability of Landlord to Tenant, or in any other way affect this Lease.

9.25     Name of Building

Tenant shall not use the name of the Building or Office Park for any purpose
other than as the address of the business conducted by Tenant in the Premises
without the written consent of Landlord. Landlord reserves the right to change
the name of the Building and/or the Office Park at any time in its sole
discretion by written notice to Tenant and Landlord shall not be liable to
Tenant for any loss, cost or expense on account of any such change of name.

(signatures on next page)





Page 65

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed to be an original.

WITNESS:

 

LANDLORD:

 

 

 

 

 

BP BAY COLONY LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

BP Bay Colony Holdings LLC,

 

 

 

its manager

 

 

 

 

 

 

 

 

By:

Boston Properties Limited

 

 

 

 

Partnership, its manager

 

 

 

 

 

 

 

 

 

By:

Boston Properties, Inc.,

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

 

Name:

David C. Provost

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Boston Properties

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

ATTEST:

 

TESARO, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Rodgers

 

By:

/s/ Leon O. Moulder, Jr.

Name:

Richard Rodgers

 

Name:

Leon O. Moulder, Jr.

Title:

Secretary

 

Title:

Chief Executive Officer

 

 

 

 

Hereto duly authorized

 

 

 



Page 66

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT A

DESCRIPTION OF OFFICE PARK

Parcel 1:

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, described as follows:

Northeasterly by Winter Street, eight hundred sixty-six and 87/100 feet;

Easterly by land now or formerly of City of Cambridge, four hundred forty-two
and 93/100 feet;

Southwesterly by land now or formerly of Waltham Resources Corp., ten hundred
and fifty feet; and

Northerly, by three lines measuring together, four hundred fourteen and 19/100
feet,

Northwesterly, by three lines measuring together, seven hundred forty-three and
28/100 feet,

Southwesterly, being a curving line, three hundred sixty-four and 63/100 feet,

Northwesterly, one hundred forty and 15/100 feet,

Northeasterly, ninety-two and 37/100 feet,

Northwesterly, twenty feet,

Northeasterly, three hundred and eighty-three feet, and

Northwesterly, twenty feet, all by Lot 6 as shown on plan hereinafter mentioned.

Said parcel is shown as Lot 5, Sheet 4, on said plan. (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.

Parcel II:

That certain parcel of land situate in Waltham in the County of Middlesex,
Commonwealth of





Page 1

Exhibit A

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Massachusetts, described as follows:

Northeasterly, by Winter Street, four hundred and one feet,

Southeasterly, twenty feet,

Southwesterly, three hundred and eighty-three feet,

Southeasterly, twenty feet,

Southwesterly, ninety-two and 37/100 feet,

Southeasterly, one hundred forty and 19/100 feet,

Northeasterly, being a curving line, three hundred sixty-four and 63/100 feet,

Southeasterly, by three lines measuring together, seven hundred forty-three and
28/100 feet, and

Southerly, by three lines measuring together, four hundred fourteen and 19/100
feet, all by Lot 5 as shown on plan hereinafter mentioned;

Southwesterly by land now or formerly of Waltham Resources Corp., four hundred
eighty-nine and 18/100 feet,

Northerly, four hundred twelve and 10/100 feet, and

Northwesterly, three hundred twenty-six and 44/100 feet, by Lot 7 on said plan;
and

Northeasterly, thirteen and 10/100 feet,

Northwesterly, three hundred seventy-nine and 63/100 feet,

Northwesterly, again, four hundred forty-seven and 33/100 feet,

Northeasterly, two hundred five and 91/100 feet, and

Northwesterly, twenty feet, all by Lot 8 on said plan.

Said parcel is shown as Lot 6, Sheet 3, on said plan, (Plan No. 41218C).

All of said boundaries are determined by the Land Court to be located as shown
on a subdivision plan, as approved by the Land Court, filed in the Land
Registration Office, a copy of which is filed in the Registry of Deeds for the
South Registry District of Middlesex County in Registration Book 1051, Page 79,
with Certificate 184229.





Page 2

Exhibit A

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Parcel III:

Those certain parcels of land situate in Waltham in the County of Middlesex,
Commonwealth of Massachusetts, being shown as Lots 10 and 11 on a plan entitled
“Land Court Plan of Land in Waltham, Mass., Prepared for: London & Leeds
Development Corp., scale: 1”-80’, dated May 2, 1995, prepared by Schofield
Brothers of New England, Inc., 1071 Worcester Road, Framingham, Mass. 01701,
filed in the Land Registration Office as Land Court Plan No. 41218E.

Parcel IV (Appurtenant Rights):

TOGETHER WITH the rights, easements, benefits and appurtenances in the following
instruments:

A.        Declaration of Easement dated April 30, 1984 and filed with the
Middlesex South Registry District of the Land Court as Document Number 661086.

B.        Declaration of Restrictions dated October 20, 1983 and recorded with
the Middlesex South Registry of Deeds at Book 15274, Page 590.

C.        Grant of Utility Easements dated October 20, 1983 and recorded with
the Middlesex South Registry of Deeds at Book 15274, Page 577 and filed with the
Middlesex South Registry District of the Land Court as Document Number 649824.

D.        License Agreement dated June 8, 1984 and recorded with the Middlesex
South Registry of Deeds at Book 15651, Page 171.

E.        Declaration of Easements and Covenants dated October 30, 1986 and
filed with the Land Court as Document number 726257; as amended by First
Amendment of Declaration of Easements and Covenants dated December 15, 1997 and
filed with the Land Court as Document Number 1049953.

F.        Grant of Drainage Easements dated October 20, 1983 and recorded with
the Registry of Deeds at Book 15274, Page 597.

 

 



Page 3

Exhibit A

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT B-1

WORK AGREEMENT – EXISTING PREMISES

1.1       Condition of Premises

Tenant shall accept the Existing Premises in their as-is condition without any
obligation on the Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto.

 

 



Page 1

Exhibit B-1

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT B-2

WORK AGREEMENT – EXPANSION PREMISES

1.1       Substantial Completion

(A)      Plans and Construction Process.

(1)       Landlord’s Work. Landlord shall perform in and with respect to the
Expansion Premises the work shown on the plans (the “Plans”) listed on Exhibit
B-3 attached to the Lease (“Landlord’s Work”); provided, however, that Landlord
shall have no responsibility for the installation or connection of Tenant’s
computer, telephone, other communication equipment, systems or wiring. Any items
of work requested by Tenant and not shown on the Plans shall be deemed to be
Change Proposal(s) (as defined below) and shall be subject to the terms and
provisions of subsection (2) below.

(2)       Change Orders. Tenant shall have the right, in accordance herewith, to
submit for Landlord’s approval change proposals with respect to items of work
not shown on the Plans (each, a “Change Proposal”). Landlord agrees to respond
to any such Change Proposal within such time as is reasonably necessary (taking
into consideration the information contained in such Change Proposal) after the
submission thereof by Tenant, advising Tenant of any anticipated increase in
costs which costs shall include a construction management fee equal to four
percent (4%) of the Change Proposal (“Change Order Costs”) associated with such
Change Proposal, as well as an estimate of any delay which would likely result
in the completion of the Landlord’s Work if a Change Proposal is made pursuant
thereto (“Landlord’s Change Order Response”). Tenant shall have the right to
then approve or withdraw such Change Proposal within five (5) days after receipt
of Landlord’s Change Order Response. If Tenant fails to respond to Landlord’s
Change Order Response within such five (5) day period, such Change Proposal
shall be deemed withdrawn. If Tenant approves Landlord’s Change Order Response,
then such Change Proposal shall be deemed a “Change Order” hereunder and if the
Change Order is made, then the Change Order Costs associated with the Change
Order shall be deemed additions to the Tenant Plan Excess Costs and shall be
paid in the same manner as Tenant Plan Excess Costs are paid as set forth in
Section 1.5 of this Work Agreement.

(3)       Tenant Response to Requests for Information and Approvals. Except to
the extent that another time period is expressly herein set forth, Tenant shall
respond to any request from Landlord, Landlord’s architect, Landlord’s





Page 1

Exhibit B-2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



contractor and/or Landlord’s Construction Representative for approvals or
information in connection with Landlord’s Work, within two (2) business days of
Tenant’s receipt of such request. In addition, Tenant shall, within two (2)
business days after receipt thereof from Landlord, execute and deliver to
Landlord any reasonable affidavits and documentation required in order to obtain
all permits and approvals necessary for Landlord to commence and complete
Landlord’s Work on a timely basis (“Permit Documentation”).

(4)       Time of the Essence. Time is of the essence in connection with
Tenant’s obligations under this Section 1.1.

(B)      Substantial Completion., Tenant Delay.

(1)       Landlord’s Obligations. Subject to delays due to Tenant Delays (as
hereinafter defined) and delays due to Force Majeure, as defined in Section 6.1
of the Lease, Landlord shall use reasonable speed and diligence to have the
Landlord’s Work substantially completed on or before the Estimated Expansion
Space Commencement Date, but Tenant shall have no claim against Landlord for
failure so to complete construction of Landlord’s Work in the Expansion
Premises, except for the right to terminate the Lease, without further liability
to either party, in accordance with the provisions hereinafter specified in
Section 1.2 of this Work Agreement — Expansion Premises.

(2)       Definition of Substantial Completion. The Expansion Premises shall be
treated as substantially complete (“Substantially Complete” (including, with
correlative meanings, the terms “Substantial Completion”, “Substantially
Completed” and “Substantially Completing”) on the later of:

(a)       The date on which Landlord’s Work, together with common facilities for
access and services to the Premises, has been completed (or would have been
completed except for Tenant Delay) except for items of work and adjustment of
equipment and fixtures which can be completed after occupancy has been taken
without causing substantial interference with Tenant’s use of the Expansion
Premises (i.e. so-called “punch list” items), and

(b)       The date when permission has been obtained from the applicable
governmental authority, to the extent required by law, for occupancy by Tenant
of the Expansion Premises for the Permitted Use, unless the failure to obtain
such permission is due to a Tenant Delay.





Page 2

Exhibit B-2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



In the event of any dispute as to the date on which Landlord’s Work has been
Substantially Completed, the reasonable determination of the project architect
as to such date shall be deemed conclusive and binding on both Landlord and
Tenant.

(3)       Incomplete Work. Landlord shall complete as soon as conditions
practically permit any incomplete items of Landlord’s Work, and Tenant shall
cooperate with Landlord in providing access as may be required to complete such
work in a normal manner.

(4)       Early Access by Tenant. Landlord shall permit Tenant access for
installing Tenant’s trade fixtures in portions of the Expansion Premises not
less than ten (10) days prior to Substantial Completion when it can be done
without material interference with remaining work or with the maintenance of
harmonious labor relations. Any such access by Tenant shall be upon all of the
terms and conditions of the Lease (other than the payment of Annual Fixed Rent)
and shall be at Tenant’s sole risk, and Landlord shall not be responsible for
any injury to persons or damage to property resulting from such early access by
Tenant.

(5)     Prohibition on Access by Tenant Prior to Actual Substantial Completion.
If, prior to the date that the Landlord’s Work to the Expansion Premises is in
fact actually Substantially Complete, the Expansion Premises are deemed to be
Substantially Complete as a result of a “Tenant Delay” (as defined below) (i.e.
and the Expansion Premises Commencement Date has therefore occurred), Tenant
shall not (except with Landlord’s consent) be entitled to take possession of the
Expansion Premises for the Permitted Use until the Landlord’s Work with respect
to the Expansion Premises is in fact actually Substantially Complete.

(C)      Tenant Delay.

(1)        A “Tenant Delay” shall be defined as the following, but with respect
to matters referenced in clauses (a), (b), (d) and (e) below, only to the extent
the same causes or results in an actual delay in Substantial Completion of
Landlord’s Work:

(a)       Tenant’s failure timely to respond to any request from Landlord,
Landlord’s architect, Landlord’s contractor and/or Landlord’s Construction
Representative or to timely provide all required Permit Documentation to
Landlord within the applicable time periods set forth in this Work Agreement;





Page 3

Exhibit B-2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(b)     Tenant’s failure to pay the Tenant Plan Excess Costs in accordance with
Section 1.5 hereinbelow;

(c)       Any delay due to items of work for which there is long lead time in
obtaining the materials therefor or which are specially or specifically
manufactured, produced or milled for the work in or to the Expansion Premises
and require additional time for receipt or installation; provided, however that
Landlord shall notify Tenant of such long lead time items and Tenant shall have
three (3) business days to substitute non-long lead time items;

(d)       Any delay due to changes, alterations or additions required or made by
Tenant with respect to items not shown on the Plans including, without
limitation, Change Orders; or

(e)       Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers, or anyone else engaged by Tenant in connection with the preparation
of the Expansion Premises for Tenant’s occupancy, including, without limitation,
utility companies and other entities furnishing communications, data processing
or other service, equipment, or furniture.

(2)       Tenant Obligations with Respect to Tenant Delays.

(a)       Tenant covenants that no Tenant Delay shall delay the Expansion
Premises Commencement Date or the obligation to pay Annual Fixed Rent Expansion
Premises or Additional Rent, regardless of the reason for such Tenant Delay or
whether or not it is within the control of Tenant or any such employee.
Landlord’s Work shall be deemed Substantially Completed as of the date when
Landlord’s Work would have been Substantially Completed but for any Tenant
Delays, as determined by Landlord in the exercise of its good faith business
judgment.

(b)       Tenant shall reimburse Landlord the amount, if any, by which the cost
of Landlord’s Work is increased as the result of any Tenant Delay.

(c)       Any amounts due from Tenant to Landlord under this Section 1.1(C)(2)
shall be due and payable within thirty (30) days of billing





Page 4

Exhibit B-2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



therefore (except that amounts due in connection with Change Orders shall be
paid as provided in Section 1.5), and shall be considered to be Additional Rent.
Nothing contained in this Section 1.1(C)(2) shall limit or qualify or prejudice
any other covenants, agreements, terms, provisions and conditions contained in
the Lease.

1.2       Outside Completion Date

If Landlord shall have failed substantially to complete Landlord’s Work in the
Expansion Premises described in the Plans on or before the Outside Expansion
Premises Completion Date as defined in Section 1.1 of the Lease (which date
shall be extended automatically for such periods of time as Landlord is
prevented from proceeding with or completing the same by reason of Landlord’s
Force Majeure as defined in Section 6.1 of the Lease or Tenant Delays, without
limiting Landlord’s other rights on account thereof), Tenant shall have the
right to terminate the Lease with respect to the Expansion Premises by giving
notice to Landlord of Tenant’s desire to do so before such completion and within
the time period from the Outside Expansion Premises Completion Date (as so
extended) until the date which is thirty (30) days subsequent to the Outside
Completion Date (as so extended); and, upon the giving of such notice, the term
of the Lease shall cease and come to an end with respect to the Expansion
Premises without further liability or obligation on the part of either party
unless, within thirty (30) days after receipt of such notice, Landlord
Substantially Completes Landlord’s Work; and such right of termination with
respect to the Expansion Premises shall be Tenant’s sole and exclusive remedy
for Landlord’s failure so to complete Landlord’s Work within such time.

1.3       Quality and Performance of Work

All construction work required or permitted by the Lease shall be done in a good
and workmanlike manner and in compliance with all applicable Legal Requirements
and all Insurance Requirements (as defined in Section 5.12 of the Lease). All of
Tenant’s work shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations. Each
party may inspect the work of the other at reasonable times and shall promptly
give notice of observed defects. Each party authorizes the other to rely in
connection with design and construction upon approval and other actions on the
party’s behalf by any Construction Representative of the party named in Section
1.1 of the Lease or any person hereafter designated in substitution or addition
by notice to the party relying. Except to the extent to which Tenant shall have
given Landlord notice of respects in which Landlord has not performed Landlord’s
construction obligations under this Work Agreement (if any) (i) not later than
the end of the sixth (6th) full calendar month next beginning after the
Expansion Premises Commencement Date with respect to the heating, ventilating
and air conditioning systems servicing the Expansion Premises, and (ii) not
later than the third





Page 5

Exhibit B-2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



(3rd) full calendar month next beginning after the Expansion Premises
Commencement Date with respect to Landlord’s construction obligations under this
Work Agreement not referenced in (i) above, Tenant shall be deemed conclusively
to have approved Landlord’s construction and shall have no claim that Landlord
has failed to perform any of Landlord’s obligations under this Work Agreement
(if any). Landlord agrees to correct or repair at its expense items which are
then incomplete or do not conform to the work contemplated under the Plans and
as to which, in either case, Tenant shall have given notice to Landlord, as
aforesaid.

1.4       Intentionally Omitted

1.5       Tenant Plan Excess Costs

Notwithstanding anything contained in this Work Agreement to the contrary, it is
understood and agreed that Tenant shall be fully responsible for the costs of
any items of work not shown on Exhibit B-3 attached to the Lease and the costs
of any items of work shown as a “Tenant Cost” on Exhibit B-3 (by virtue of an
“X” being noted in the Tenant Cost column) (the “Tenant Plan Excess Costs”). To
the extent, if any, that there are Tenant Plan Excess Costs, Tenant shall pay
Landlord, as Additional Rent, fifty percent (50%) of the Tenant Plan Excess
Costs prior to the commencement of the Landlord’s Work, with the balance of the
Tenant Plan Excess Costs due upon Substantial Completion of the Landlord’s Work;
provided, however, that in the event that the Tenant Plan Excess Costs exceed
$20,000 (the “Maximum Amount”), then Tenant shall pay to Landlord, as Additional
Rent, at the time that Tenant approves any Change Order that causes the Tenant
Plan Excess Costs to exceed the Maximum Amount, all Tenant Plan Excess Costs in
excess of the Maximum Amount, provided, however, that if the Tenant Plan Excess
Costs exceed the Maximum Amount as a result of a Change Order, then Tenant shall
pay to Landlord, as Additional Rent, at the time Tenant approves such Change
Order in accordance with Section 1.1(A)(2), all such Tenant Plan Excess Costs in
excess of the Maximum Amount.

 

 



Page 6

Exhibit B-2

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT B-3

SPACE PLAN – EXPANSION PREMISES

That certain space plan entitled “1st Floor 1000 Winter Street” dated September
17, 2012, a copy of which is attached hereto and incorporated herein by
reference.

Picture 2 [tsro20161231ex103673b6a001.jpg]





Page 1

Exhibit B-3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT B-3 (continued)

DELINEATION OF BASE BUILDING CORE/SHELL

WORK AND TENANT WORK MATRIX

Element

Description

Turn – Key
Scope

Tenant
Cost

Millwork

Upper and lower kitchen cabinetry at kitchenettes

X

 

Doors & Frames

Keying

X

 


Hardware

Entry Door

Entry Door Security

Passage Sets

Specialty Lock Sets, Closers

X

 

X

 

X

 

X

Drywall

Selective demolition of partition walls for new floor plan.

Miscellaneous patching

X

X

 


Acoustic Ceilings

Patch and match existing ACT and grid where partition walls are being removed.

X

 

Flooring

Carpet – Shaw PC/QC Product Line — Samples to be provided by Landlord

VCT

Vinyl Base

Other Flooring

X


X

X




 

 

X

Wall Finishes

Paint Walls (latex)

Refinish Wood Doors

Paint Soffits

Wall Coverings

X

X

X

 

 

 

X

 





Page 2

Exhibit B-3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



DELINEATION OF BASE BUILDING CORE/SHELL
WORK AND TENANT WORK MATRIX

 

 

 

 

Element

Description

Turn – Key
Scope

Tenant
Cost

 

Paneling

 

X


Equipment/

Specialties

A/V Equipment

 

Marker boards

Appliances

Fire Extinguishers

Signage (interior)

 

 

 

 

X

X

 

X

X

 

X

Fire Protection

Relocation of sprinkler heads for new plan

Sprinkler Loop

Finished Sprinkler design

Pre-Action System and other special systems

X

X

X

 

 

 

X


Plumbing

Kitchette Sink and Faucet

 

X

 


HVAC

Relocated existing RGDs and associated ductwork

 

Provide thermostat and controls

Balance system

Supplemental cooling system

X

 

X

X

 

 

 

 

X

Electrical

Tenant Subpanel and Electrical Service

Power Distribution to Existing Receptacles

Electrical check meter (if required)

X

X

 

 

X





Page 3

Exhibit B-3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



DELINEATION OF BASE BUILDING CORE/SHELL
WORK AND TENANT WORK MATRIX

 

 

 

 

Element

Description

Turn – Key
Scope

Tenant
Cost

 

Additional lighting or switching

Dimmer Switches

Exit Signs/Fire Alarm Devices

 

Floor Outlets (pokethroughs)

Furniture Connections and Wiring

 

 

X

X

X

 

 

X

X

Telecom/Security

Design of Tel/data/furniture

Tel/data cabling and final connections

Tel/data equipment

Base Building Security System

Tenant Space Security System

 

 

 

X

X

X

X

 

X

Design Services

Design for Turnkey scope

Design for Tenant scope items

Permit

X

 

X

 

X

 

 



Page 4

Exhibit B-3

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT C

LANDLORD SERVICES

I.          CLEANING

Cleaning and janitorial services shall be provided as needed Monday through
Friday, exclusive of holidays observed by the cleaning company and Saturdays and
Sundays.

A.       OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

1.        Vacuuming, damp mopping of resilient floors and trash removal.

2.         Dusting of horizontal surfaces within normal reach (tenant equipment
to remain in place).

3.         High dusting and dusting of vertical blinds to be rendered as needed.

B.        LAVATORIES

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

1.         Dusting, damp mopping of resilient floors, trash removal, sanitizing
of basins, bowls and urinals as well as cleaning of mirrors and bright work.

2.         Refilling of soap, towel, tissue and sanitary dispensers to be
rendered as necessary.

3.         High dusting to be rendered as needed.

C.        MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

1.         Trash removal, vacuuming, dusting and damp mopping of resilient





Page 1

Exhibit C

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



floors and cleaning and sanitizing of water fountains.

2.     High dusting to be rendered as needed.

D.       WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces at
frequency necessary to maintain a first class appearance.

II.       HVAC

A.        Heating, ventilating and air conditioning equipment will be provided
with sufficient capacity to accommodate a maximum population density of one (1)
person per one hundred fifty (150) square feet of useable floor area served, and
a combined lighting and standard electrical load of 3.0 watts per square foot of
useable floor area. In the event Tenant introduces into the Premises personnel
or equipment which overloads the system’s ability to adequately perform its
proper functions, Landlord shall so notify Tenant in writing and supplementary
system(s) may be required and installed by Landlord at Tenant’s expense, if
within fifteen (15) days Tenant has not modified its use so as not to cause such
overload.

Operating criteria of the basic system shall not be less than the following:

(i)        Cooling season indoor temperatures of not in excess of 73 79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.

(ii)       Heating season minimum room temperature of 68 - 75 degrees Fahrenheit
when outdoor temperatures are 6 degrees Fahrenheit ambient.

B.        Landlord shall provide heating, ventilating and air conditioning as
normal seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m.
Monday through Friday (legal holidays in all cases excepted).

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the Boston Suburban market, and
Tenant shall pay Landlord, as Additional





Page 2

Exhibit C

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Rent, upon receipt of billing therefor.

III.       ELECTRICAL SERVICES

A.        Landlord shall provide electric power for a combined load of 3.0 watts
per square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

B.        In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120 volts, or for any other usage in excess of 3.0 watts per
square foot, Landlord may at its option require the installation of separate
metering (Tenant being solely responsible for the costs of any such separate
meter and the installation thereof) and direct billing to Tenant for the
electric power required for any such special equipment.

C.        Landlord will furnish and install, at Tenant’s expense, all
replacement lighting tubes, lamps and ballasts required by Tenant. Landlord will
clean lighting fixtures on a regularly scheduled basis at Tenant’s expense.

IV.       ELEVATORS

Provide passenger elevator service.

V.        WATER

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

VI.       CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building and
up to 95 access cards free of charge upon occupancy.

 

 



Page 3

Exhibit C

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT D-1

FLOOR PLAN - EXISTING PREMISES

 

 

Picture 4 [tsro20161231ex103673b6a002.jpg]





Page 1

Exhibit D

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT D-2

FLOOR PLAN – EXPANSION PREMISES

 

 

Picture 6 [tsro20161231ex103673b6a003.jpg]

 

 



Page 2

Exhibit D

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT E

DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE

THIS AGREEMENT made this ____ day of ____________________, 200___, by and
between [LANDLORD] (hereinafter “Landlord”) and [TENANT] (hereinafter “Tenant”).

WITNESSETH THAT:

1.     This Agreement is made pursuant to Section 2.4 of that certain Lease
dated ______________, 2012 between Landlord and Tenant (the “Lease”).

2.      It is hereby stipulated that the Lease Term commenced on [commencement
date],  (being the “Commencement Date” under the Lease), and shall end and
expire on [expiration date],  unless sooner terminated or extended, as provided
for in the Lease.

WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.

 

 

LANDLORD:

 

 

 

 

 

[INSERT LL SIGNATURE BLOCK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

ATTEST:

 

[TENANT]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Hereto duly authorized

 

 

 



Page 1

Exhibit E

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT F

 

[Intentionally Omitted.]

 

 



Page 1

Exhibit F

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT G

 

[Intentionally Omitted]

 

 



Page 1

Exhibit G

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



EXHIBIT H

PROCEDURE FOR ALLOCATION OF COSTS OF
ELECTRIC POWER USAGE BY TENANTS

This memo outlines the procedure for allocating charges for electric power for
lights, plugs, heating, air conditioning and ventilation to the individual
tenant premises within the Building.

1.         Main electric service will be provided by the local utility company
to a central utility metering center. All charges by the utility will be read
from these meters and billed to and paid by Landlord at rates established by the
utility company.

2.         In order to assure that charges for electric service are allocated
among tenants in relation to the relative amounts of electricity used by each
tenant, meters (known as “check meters”) may be used to monitor tenant electric
usage. On each floor there may be one or more check meter(s) serving all of the
floor, and on multi-tenant floors Landlord may require that the tenants (at
their sole cost and expense) install check meters relating to their premises (to
the extent there are no check meters already serving such premises).

3.         Landlord will cause the check meters to be read periodically and will
perform an analysis of such information for the purpose of determining whether
any adjustments are required to achieve an allocation of the costs of electric
service among the tenants in relation to the respective amounts of usage of
electricity for those tenants. For this purpose, Landlord shall, as far as
possible in each case, cause the check meters to be read to determine usage for
periods that include one or more entire periods used by the utility company for
the reading of the meters located within the central utility metering center (so
that the Landlord may, in its discretion, choose periods that are longer than
those used by the utility company — for example, quarterly, semi-annual or
annual periods).

4.        Tenant’s share of electricity shall be determined by Landlord on the
following basis:

a.         The cost of the total amount of electricity supplied for usage by
tenants during the period being measured shall be determined by dividing the
total cost of electricity through the central utility metering center as
invoiced by the utility company for the same period by the total amount of
kilowatt hour usage as measured by the meters located within the central utility
metering center (herein called “Cost Per Kilowatt Hour”).

b.         Tenant’s allocable share of electricity costs for the period (“Tenant





Page 1

Exhibit H

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



Electricity”) shall be determined by multiplying the Cost Per Kilowatt Hour by
the number of kilowatt hours utilized by Tenant for such period as indicated by
the check meter(s) for Tenant’s Premises.

c.        Where a floor is occupied by more than one tenant, and where some but
not all of the tenant spaces on such floor are not separately check-metered, the
cost of Tenant Electricity for tenant spaces that are not separately
check-metered shall first be determined by the same procedure as set forth in
paragraph (b) above (after subtracting out the usage shown on any check meter
that runs off such floor meter), and then the allocable share of each tenant on
that floor whose space is not separately check-metered shall be determined by
multiplying the total costs of Tenant Electricity for that floor by a fraction,
the numerator of which is the rentable area leased to such tenant and the
denominator of which is the total rentable area under lease from time to time to
tenants on said floor (other than those who are separately check metered);
provided, however, that if Landlord shall reasonably determine that the cost of
electricity furnished to the Tenant at the Premises exceeds the amount being
paid under this Subsection (c), then Landlord shall charge Tenant for such
excess and Tenant shall promptly pay the same upon billing therefor as
Additional Rent under the Lease.

d.        Where part or all of the rentable area on a floor has been occupied
for less than all of the period for which adjustments are being made,
appropriate and equitable modifications shall be made to the allocation formula
so that each tenant’s allocable share of costs equitably reflects its period of
occupancy, provided that in no event shall the total of all costs as allocated
to tenants (or to unoccupied space) be less than the total cost of Tenant
Electricity for said period.

e.         Tenant shall make estimated payments on account of Tenant
Electricity, as reasonably estimated by Landlord, on a monthly basis at the same
time and in the same manner as Tenant’s monthly installments of Annual Fixed
Rent.

5.         a.     Tenant shall pay to Landlord Tenant’s allocable share of
Tenant Electricity costs for the period within thirty (30) days after billing
therefor.

b.     In lieu of making payments as provided in subsection (a) above, at
Landlord’s option, Tenant shall pay to Landlord an amount from time to time





Page 2

Exhibit H

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 



reasonably estimated by Landlord to be sufficient to cover, in the aggregate, a
sum equal to the Tenant’s allocable share of Tenant Electricity costs for each
calendar year during the Lease Term. No later than one hundred twenty (120) days
after the end of the first calendar year or fraction thereof ending December 31
and of each succeeding calendar year during the Lease Term or fraction thereof
at the end of the Lease Term, Landlord shall render Tenant a statement in
reasonable detail certified by an officer of Landlord, showing for the preceding
calendar year or fraction thereof, as the case may be, the Tenant’s allocable
share of Tenant Electricity costs. Said statement to be rendered to Tenant also
shall show for the preceding year or fraction thereof, as the case may be, the
amounts already paid by Tenant on account of Tenant’s allocable share of Tenant
Electricity costs and the amount of Tenant’s allocable share of Tenant
Electricity costs remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement. If such statement shows a balance
remaining due to Landlord, Tenant shall pay same to Landlord on or before the
thirtieth (30`(h)) day following receipt by Tenant of said statement. Any
balance shown as due to Tenant shall be credited against Annual Fixed Rent next
due, or refunded to Tenant if the Lease Term has then expired and Tenant has no
further obligation to Landlord. Payments by Tenant on account of Tenant’s
allocable share of Tenant Electricity costs shall be deemed Additional Rent and
shall be made monthly at the time and in the fashion herein provided for the
payment of Annual Fixed Rent.

Tenant shall be required to maintain any meter located within its Premises.
Further, Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, and will promptly advise Landlord of
any other alteration or addition to such electrical equipment and/or appliances.

 

 



Page 3

Exhibit H

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT I

FORM OF CERTIFICATE OF INSURANCE

Picture 8 [tsro20161231ex103673b6a004.jpg]





Page 1

Exhibit I

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Picture 10 [tsro20161231ex103673b6a005.jpg]

 

 



Page 2

Exhibit I

--------------------------------------------------------------------------------

 

 

EXHIBIT J

LIST OF MORTGAGES

 

None.

Page 1

Exhibit J

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------